     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 1 of 98


 1 BLUMENTHAL NORDREHAUG BHOWMIK
   DE BLOUW LLP
 2  Norman B. Blumenthal (State Bar #068687)
    Kyle R. Nordrehaug (State Bar #205975)
 3  Aparajit Bhowmik (State Bar #248066)
    Piya Mukherjee (State Bar #274217)
 4 2255 Calle Clara
   La Jolla, CA 92037
 5 Telephone: (858)551-1223
   Facsimile: (858) 551-1232
 6
   Attorneys for Plaintiffs
 7
 8
 9
10
11
                          UNITED STATES DISTRICT COURT
12
                        EASTERN DISTRICT OF CALIFORNIA
13
14
15   ANGELA CONTI and JUSTINE                   CASE No. 1:19-CV-00769-LJO-SKO
     MORA, individuals, on behalf of
16   themselves, and on behalf of all persons
     similarly situated,                        DECLARATION OF KYLE
17                                              NORDREHAUG IN SUPPORT OF
                                                MOTION FOR PRELIMINARY
18               Plaintiffs,                    APPROVAL OF CLASS
                                                SETTLEMENT
19   vs.

20   L'OREAL USA S/D, INC., a                   Hearing Date: December 11, 2019
     Corporation; and DOES 1 through 50,        Hearing Time: 8:30 a.m.
21   inclusive,
                                                District Judge: Hon. Lawrence J. O'Neill
22                                              Robert E. Coyleth U.S. Courthouse,
                 Defendant.                     Courtroom 4, 7 Floor
23
24
25
26
27
28
     DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                   CLASS SETTLEMENT
                                                            Case No.: 1:19-CV-00769-LJO-SKO
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 2 of 98


 1 I, KYLE R. NORDREHAUG, declare as follows:
 2         1.     I am a partner in the law firm of Blumenthal Nordrehaug Bhowmik De
 3 Blouw LLP, counsel of record for the Plaintiffs Angela Conti and Justine Mora
 4 (“Plaintiffs”) in this matter. As such, I am fully familiar with the facts, pleadings and
 5 history of this matter. The following facts are within my own personal knowledge, and
 6 if called as a witness, I could testify competently to the matters stated herein.
 7         2.     This declaration is being submitted in support of the Motion For
 8 Preliminary Approval of Class Action Settlement. Lodged herewith as Exhibit 1 is a
 9 copy of the fully executed Class Action Settlement Agreement (“Agreement”), along
10 with exhibit thereto. Capitalized terms in this Declaration have the same meaning as
11 contained in the Agreement.
12
13 Fairness of Settlement
14         3.     Counsel for the Parties, after litigation and contentious settlement
15 negotiations, agreed to a settlement that is fair, reasonable and favorable to the Class.
16 The Class is defined as “all individuals who are or previously were employed by
17 Defendant who worked in California, were classified as non-exempt, and who separated
18 from their employment between March 6, 2014 and February 20, 2018.” (Agreement at
19 ¶ I(C).)1
20         4.     Under the terms to which the Parties have agreed, Defendant L'Oreal USA
21 S/D, Inc. (“Defendant”) agrees to pay Four Hundred Twenty-Five Thousand Dollars
22 ($425,000) (“Gross Settlement Amount”) in consideration for the settlement and the
23 release of claims as described in the Agreement. The release applicable to the Class
24 relates to the allegations in the Action and appears in the Agreement at Paragraph
25
26     1
       The PAGA period is March 6, 2017 to April 20, 2019. Any Aggrieved Employees
27 under PAGA who are not in the Class will not receive a Class Notice but will still be
   mailed their share of the PAGA Payment along with an explanatory letter.
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -1-              Case No.: 1:19-CV-00769-LJO-SKO
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 3 of 98


 1 III(F)(1). The Gross Settlement Amount will consist of: all payments to all Participating
 2 Class Members, Class Counsel Fees Payment, Class Counsel Litigation Expenses
 3 Payment, the Settlement Administration Expenses, the Class Representative Service
 4 Payments, and the PAGA Payment. (Agreement at ¶ I(T).) Defendant shall fully fund
 5 the Gross Settlement Amount upon the occurrence of the Effective Date of the
 6 Settlement. (Agreement at ¶ III(E)(9).) All of the Gross Settlement Amount will be
 7 disbursed pursuant to this Agreement without the need to submit a claim form and none
 8 of the Gross Settlement Amount will revert to Defendant. (Agreement at ¶ III(A).)
 9         5.    The Net Settlement Amount is the Gross Settlement Amount less the
10 Court-approved amounts for Settlement Administration Expenses, Class Counsel Fees
11 Payment, Class Counsel Litigation Expenses Payment, the Class Representative Service
12 Payments, and the PAGA Payment.              (Agreement at ¶ I(V).)       The Settlement
13 Administrator will pay a Settlement Share from the Net Settlement Amount to each
14 Participating Class Member. (Agreement at ¶ III(C)(1).) The Settlement Share for each
15 Participating Class Member will be calculated by (a) dividing the Net Settlement
16 Amount by the total number of workweeks of all Participating Class Members worked
17 during the Class Period to determine the value of each workweek and (b) multiplying the
18 result by each individual Participating Class Member's total number of workweeks
19 worked as a Class Member during the Class Period. (Agreement at ¶ III(C)(2).)
20         6.    This is an excellent result for the members of the Class. The litigation risks
21 that the Plaintiffs and Class Members face if the case were not settled include, among
22 other things, Defendant prevailing on class certification, an adverse decision on the
23 merits, loss of motions which would result in limiting any exposure, and the possibility
24 that a jury would return a less favorable verdict. Liability in this case was uncertain
25 because a jury may have found that some or all of the Class Members were properly
26 compensated and/or that Defendant’s conduct was lawful. Moreover, there was further
27 uncertainty as to whether class certification could have been obtained and maintained
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -2-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 4 of 98


 1 throughout the trial. These defenses could have reduced the amount recovered or denied
 2 a recovery altogether to the members of the Class. Class Counsel and Plaintiffs wish to
 3 avoid these risks and uncertainties, as well as the consumption of time and resources of
 4 litigation, through settlement pursuant to the terms and conditions of the Agreement.
 5
 6 Procedural History of the Litigation
 7         7.    On March 6, 2018, Plaintiffs filed the Complaint against Defendant in the
 8 Superior Court of the State of California, County of Fresno. The Complaint alleged
 9 claims against Defendant for: (1) Unfair competition in violation of California Business
10 and Professions Code §17200 et seq.; (2) Failure to pay overtime wages in violation of
11 California Labor Code § 510; (3) Failure to provide required meal periods in violation
12 of California Labor Code §§ 226.7 and 512 and the applicable IWC Wage Order; (4)
13 Failure to provide required rest periods in violation of California Labor Code §§ 226.7
14 and 512 and the applicable IWC Wage Order; (5) Failure to provide accurate itemized
15 wage statements in violation of California Labor Code § 226; and, (6) Failure to timely
16 provide wages due in violation of California Labor Code §§ 201, 202, and 203.
17         8.    On April 9, 2018, Plaintiffs filed a First Amended Complaint adding a
18 claim under the Private Attorneys General Act, Cal. Labor Code §§ 2698 et seq.
19 (“PAGA”).       On May 14, 2018, Defendant filed an answer to the First Amended
20 Complaint generally denying all claims and asserting 22 affirmative defenses. On April
21 12, 2019, the Superior Court entered an order permitting Plaintiffs to file a Second
22 Amended Complaint and Plaintiffs subsequent filed a Second Amended Complaint
23 which added allegations and a claim under the Fair Labor Standards Act. On May 28,
24 2019, Defendant filed an answer to the Second Amended Complaint. On May 30, 2019,
25 Defendant timely removed this action to the District Court based on federal question
26 subject matter jurisdiction and supplemental jurisdiction over the state-law claims.
27         9.    The Parties engaged in an exchange of information and documents. The
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -3-              Case No.: 1:19-CV-00769-LJO-SKO
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 5 of 98


 1 Parties agreed to early mediation before a neutral mediator in an attempt to resolve the
 2 Action.
 3         10.    In the course of the Action, Plaintiffs and Defendant have engaged in
 4 substantial investigation in connection with the Action, including the detailed
 5 investigation and the exchange of information regarding the number of possible class
 6 members, Defendant's payroll information for the Class, and other relevant issues. Class
 7 Counsel has thoroughly analyzed the value of the Class Members' claims during the
 8 prosecution of this Action. This investigation has included, among other things, (a)
 9 multiple meetings and conferences with Plaintiffs; (b) inspection and analysis of the
10 documents and materials produced by Plaintiffs and Defendant; (c) analysis of the
11 various legal positions taken and defenses raised by Defendant; (d) investigation
12 regarding potential class treatment of the claims; (e) analysis of potential class-wide
13 damages; (f) research of the applicable law with respect to the claims asserted in the
14 Complaint and the potential defenses thereto; (g) the exchange of information through
15 formal and informal discovery; and, (h) assembling data for calculating damages,
16 including the use of an expert for this calculation. The investigations and discussions
17 by counsel have been more than sufficient to give the Plaintiffs and Class Counsel a
18 sound understanding of the merits of their positions and to evaluate the worth of the
19 claims of the Class Members in light of the defenses to them. Plaintiffs and Class
20 Counsel believes that the settlement with Defendant for the consideration and on the
21 terms set forth in the Agreement is fair, reasonable, and adequate and is in the best
22 interests of the Class in light of all known facts and circumstances, including the risk of
23 significant delay, the likelihood that Defendant would prevail on its defenses, and
24 numerous potential appellate issues.
25         11.    Defendant does not admit any liability and denies any wrongdoing and
26 denied that the Class Members are entitled to any damages. Defendant denies any and
27 all allegations relating to this matter, including, among other things, that it has failed to
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -4-              Case No.: 1:19-CV-00769-LJO-SKO
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 6 of 98


 1 properly compensate non-exempt employees or that it otherwise violated its legal
 2 obligations. Defendant has asserted many affirmative defenses, including that the
 3 claims were based on individualized facts and were not appropriate for class
 4 certification. Defendant maintains that it has acted lawfully at all times.
 5         12.   On February 13, 2019, the Parties participated in an all-day mediation
 6 presided over by Jeffrey A. Ross, Esq. a respected mediator of wage and hour class
 7 actions. At the conclusion of the mediation, the Parties agreed to settle the Action
 8 pursuant to the terms of a mediator's proposal and set forth in the Parties' Memorandum
 9 of Understanding. The Parties then negotiated and prepared the Agreement which sets
10 forth the final terms of Settlement for this Court’s consideration.
11
12 Plan of Allocation
13         13.   To implement the terms of this Settlement, Defendant agrees to pay the
14 Gross Settlement Amount of Four Hundred Twenty-Five Thousand Dollars ($425,000)
15 in full and complete satisfaction of the claims released by the Agreement. (Agreement
16 at ¶¶ III(A) and III(F).) The Gross Settlement Amount will consist of: (i) all payments
17 made to Participating Class Members; (ii) service awards to the Plaintiffs of up to
18 $10,000 each; (iii) $50,000 as the PAGA Payment; (iv) up to $15,000 for the expenses
19 of the Settlement Administrator; (v) Class Counsel’s approved attorneys' fees of no more
20 than $106,250; and, (vi) Class Counsel's approved litigation costs of no more than
21 $12,000. (Agreement at ¶ III(A)-(B).)
22         14.   As per Paragraph I(V) of the Agreement, the Net Settlement Amount is the
23 Gross Settlement Amount less the Court-approved amounts for Settlement
24 Administration Expenses, Class Counsel Fees Payment, Class Counsel Litigation
25 Expenses Payment, the Class Representative Service Payments, and the PAGA Payment.
26 The entire Net Settlement Amount will be distributed to Participating Class Members,
27 which are those Class Members who do not request exclusion. (Agreement at ¶¶ I(Z)
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -5-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 7 of 98


 1 and III(C).)
 2         15.    The Net Settlement Amount will be allocated to Participating Class
 3 Members as follows. The Settlement Share for each Participating Class Member will be
 4 calculated by (a) dividing the Net Settlement Amount by the total number of workweeks
 5 of all Participating Class Members worked during the Class Period to determine the
 6 value of each workweek and (b) multiplying the result by each individual Participating
 7 Class Member's total number of workweeks worked as a Class Member during the Class
 8 Period according to Defendant's records. (Agreement at ¶ III(C)(2).) The PAGA
 9 Payment is $50,000, with 75% going ($37,500) to the LWDA ("the LWDA Payment")
10 and the remaining 25% ($12,500) going to the Aggrieved Employees. (Agreement at ¶
11 I(X).) The PAGA Payment Shares will be distributed irrespective of whether the
12 Aggrieved Employee opts out from the Class. (Agreement at ¶ III(C)(3).) Settlement
13 checks shall remain valid for 180 days from the date of issue. If the check of a
14 Participating Class Member remains uncashed, the funds from such uncashed checks will
15 be paid to the Unclaimed Property fund maintained by the Controller for the State of
16 California in the name of the Participating Class Member. (Agreement at ¶ III(E)(10).)
17         16.    Subject to Court approval, the Parties have agreed that ILYM Group
18 Services will be appointed as Settlement Administrator. (Agreement at ¶ III(D).) All
19 administrative fees, costs and expenses incurred by the Settlement Administrator in
20 connection with administering the Settlement will be deducted from the Gross Settlement
21 Amount. The Settlement Administrator has estimated that administering this settlement
22 will not exceed the cost of $15,000. (Agreement at ¶ III(D).)
23         17.    Class Counsel will apply to the Court for an award of an amount up to
24 $106,250 (25% of the Gross Settlement Amount) for reasonable attorneys’ fees, and for
25 reimbursement of litigation costs not to exceed $12,000. (Agreement at ¶ III(B)(2).)
26 Plaintiffs will also apply for approval of Class Representative Services Payments in an
27 amount not to exceed $10,000 each. (Agreement at ¶ III(B)(1).) The motion shall be
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -6-              Case No.: 1:19-CV-00769-LJO-SKO
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 8 of 98


 1 scheduled for the Final Approval Hearing but will be filed at least fourteen days before
 2 the deadline to submit written objections to the Settlement.
 3
 4 Factors Supporting Settlement Approval
 5         18.    Class Counsel has conducted a thorough investigation into the facts of the
 6 class action, including a review of relevant documents and data and a diligent
 7 investigation of the Class Members’ claims against Defendant. Class Counsel also
 8 retained an expert to prepare a damage valuation in advance of mediation. Class Counsel
 9 also has experience in settlements involving similar claims against other employers.
10 Based on the foregoing documents and data, and their own independent investigation and
11 evaluation, Class Counsel is of the opinion that the settlement with Defendant for the
12 consideration and on the terms set forth in the Agreement is fair, reasonable, and
13 adequate in light of all known facts and circumstances, including the risk of significant
14 delay, defenses asserted by Defendant, and numerous potential appellate issues. The
15 parties and their counsel recognize that, in the absence of an approved settlement, they
16 would face a protracted litigation course, including a contested motion for certification,
17 motions for summary judgment, and trial and appellate proceedings that would consume
18 time and resources and present each of them with ongoing litigation risks and
19 uncertainties.
20         19.    Plaintiffs and Class Counsel recognize the expense and length of continuing
21 to litigate and trying this Action against Defendant through possible appeals which could
22 take several years. Class Counsel has also taken into account the uncertain outcome and
23 risk of litigation, especially in complex actions such as this litigation. Class Counsel is
24 also mindful of and recognize the inherent problems of proof under, and alleged defenses
25 to, the claims asserted in the Action. Based upon their evaluation, Plaintiffs and Class
26 Counsel have determined that the settlement set forth in the Agreement is in the best
27 interest of the Class Members.
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -7-              Case No.: 1:19-CV-00769-LJO-SKO
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 9 of 98


 1         20.    In advance of negotiations, Class Counsel received class data concerning
 2 employment and payroll information, which permitted Class Counsel to make an
 3 intelligent evaluation. For the individuals whose claims are at issue in this Action,
 4 Plaintiffs reviewed the data and used information provided by Defendant to determine
 5 the potential damage valuation. With the assistance of a damage expert, DM&A,
 6 Plaintiffs calculated the alleged damages they believed they would receive if they
 7 prevailed. As to the Class, Plaintiffs calculated that the overtime damages were
 8 $383,622, and the meal and rest period damages were calculated to be $511,496. Thus,
 9 the total maximum estimated damages for the Class were $895,118. The settlement fund
10 for the Class of $425,000, before deductions, represents 47% of these calculated
11 damages estimated by the Plaintiffs, assuming these amounts could be proven in full at
12 trial. This settlement amount is fair and reasonable given the defenses asserted by
13 Defendant. Because the alternative to this Settlement could likely be the Class receiving
14 nothing, Class Counsel accepted the settlement as fair and reasonable. Given the amount
15 of the settlement as compared to the potential value of claims in this case, the settlement
16 is fair and reasonable given the defenses asserted by Defendant. Clearly, the goal of this
17 litigation has been met.
18         21.    Here, a number of defenses asserted by Defendants presented serious
19 threats to the claims of Plaintiffs and the other Class Members. Defendant contends that
20 Defendant’s employment practices complied with all applicable Labor laws. Defendant
21 contended that because the employees worked in pairs, they were able to take legally
22 compliant meal and rest breaks. Because the claims were based upon loss prevention
23 inspections, meal and rest break claims were only applicable to employees who left the
24 mall premises, which was infrequent. Defendant also argued that the California Supreme
25 Court decision in Brinker v. Superior Court, 53 Cal. 4th 1004 (2012), weakened
26 Plaintiffs’ claims, on liability, value, and class certifiability. Finally, Defendant asserts
27 defenses to the amount of damages claimed and the impostition of any penalties. If
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -8-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 10 of 98


 1 successful, Defendant’s defenses could eliminate or substantially reduce any recovery
 2 to the Class. While Plaintiffs believe that these defenses could be overcome, Defendant
 3 maintains these defenses have merit and therefore present a serious risk to recovery.
 4         22.    Moreover, there was also a significant risk that, if the Action was not
 5 settled, Plaintiffs would be unable to obtain class certification and maintain a certified
 6 class through trial, and thereby not recover on behalf of any employees other than
 7 themselves. At the time of the mediation, Defendant forcefully opposed the propriety
 8 of class certification, arguing that individual issues precluded class certification. While
 9 other cases have approved class certification in wage and hour claims, class certification
10 in this action would have been hotly disputed and was by no means a foregone
11 conclusion. Further, as demonstrated by the California Supreme Court decision in
12 Duran v. U.S. Bank National Assn., 59 Cal. 4th 1 (2014), there are significant hurdles to
13 overcome for a class-wide recovery even where the class has been certified.
14         23.    The stage of the proceedings at which this settlement was reached also
15 militates in favor of preliminary approval and ultimately, final approval of the settlement.
16 Class Counsel has conducted a thorough investigation into the facts of the class action.
17 Class Counsel began investigating the Class Members’ claims before this Action was
18 filed. In advance of mediation, Defendant provided the information necessary for Class
19 Counsel to intelligently negotiate a settlement. Class Counsel obtained production of
20 employment and payroll information. Class Counsel engaged in an extensive review and
21 analysis of the relevant documents and data. Class Counsel also examined the applicable
22 law governing these claims and the alleged defenses. Accordingly, the agreement to
23 settle did not occur until Class Counsel possessed sufficient information to make an
24 informed judgment regarding the likelihood of success on the merits and the results that
25 could be obtained through further litigation.
26         24.    Based on the foregoing information and data and their own independent
27 investigation and evaluation, Class Counsel is of the opinion that the settlement with
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                            -9-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 11 of 98


 1 Defendant for the consideration and on the terms set forth in the Agreement is fair,
 2 reasonable, and adequate, and is in the best interest of the class in light of all known facts
 3 and circumstances, including the risk of significant delay, defenses asserted by
 4 Defendant, and numerous potential appellate issues. There can be no doubt that Counsel
 5 for both parties possessed sufficient information to make an informed judgment
 6 regarding the likelihood of success on the merits and the results that could be obtained
 7 through further litigation.
 8
 9 Class Certification For Purposes of Settlement
10         25.    The proposed settlement meets all of the requirements for certifying a
11 settlement class under Fed. R. Civ. Proc. 23(b)(2) as demonstrated below, and therefore,
12 the Court may appropriately approve the Class as defined in the Agreement. This Court
13 should conditionally certify the Class. The Class is defined as “all individuals who are
14 or previously were employed by Defendant who worked in California, were classified
15 as non-exempt, and who separated from their employment between March 6, 2014 and
16 February 20, 2018”. (Agreement at ¶ I(C).)
17                a.     Numerosity - Here, the Class is composed of approximately 412
18 current and former employees, which is sufficiently numerous for settlement purposes.
19                b.     Commonality - Here, Plaintiffs contends that common questions of
20 law and fact are present, and specifically the common questions of whether Defendant's
21 employment practices were lawful, whether Defendant failed to properly pay overtime,
22 whether Defendant failed to properly provide and/or pay for meal and rest periods,
23 whether Defendant’s conduct was willful, and whether the Class is entitled to
24 compensation and related penalties. Certification of the Class is appropriate because
25 Defendants engaged in uniform practices with respect to the Class Members.              As a
26 result, these common questions of liability could be answered on a class wide basis.
27                c.     Typicality - In the instant case, there can be little doubt that the
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                           -10-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 12 of 98


 1 typicality requirement is fully satisfied. Plaintiffs were employed by Defendant as non-
 2 exempt employee in California and, like every other member of the Class, was subject
 3 to the same employment practices concerning overtime work and meal and rest periods.
 4 Plaintiffs, like every other member of the Class, also claim compensation as a result of
 5 the Defendant’s uniform policies and practices. Thus, the claims of Plaintiffs and the
 6 members of the Class arise from the same course of conduct by Defendant, involve the
 7 same issues, and are based on the same legal theories.
 8                d.    Adequacy - First, Plaintiffs are aware of their duties as the
 9 representatives of the class and have actively participated in the prosecution of this case
10 to date. Plaintiffs effectively communicated with Class Counsel, provided documents
11 and information to Class Counsel, and participated extensively in the investigation of the
12 action. The personal involvement of the Plaintiffs was essential to the prosecution of the
13 Action and the monetary settlement reached. Second, the Plaintiffs retained competent
14 counsel who have extensive experience in class actions and no conflicts. Class Counsel
15 has extensive experience in class action litigation in California and throughout the
16 country. Third, there is no antagonism between the interests of the Plaintiffs and those
17 of the Class. Both the Plaintiffs and the Class Members seek monetary relief under the
18 same set of facts and legal theories.
19                e.    Predominance - Here, Plaintiffs contend that the adjudication of the
20 common issues surrounding Defendant’s uniform and systematic employment policies
21 applicable to non-exempt employees could establish Defendant’s liability on a class-wide
22 basis. Plaintiffs contend that Defendant engaged in a uniform course of failing to
23 properly pay for overtime work and provide legally compliant meal and rest periods,
24 which resulted in a systematic failure to provide compensation as required by law and
25 that Defendant’s policies with respect to these issues are uniform. The only question is
26 whether Defendant’s conduct supports a meritorious claim for liability. Accordingly,
27 Plaintiffs maintain that the common issues of law and fact present in this case
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                           -11-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 13 of 98


 1 predominate.
 2                f.     Superiority - Here, a class action is the superior mechanism for
 3 settlement of the claims as pled by the Plaintiffs in light of the size of the claims and the
 4 efficiency of the class settlement mechanism.
 5         26.    Class Counsel is experienced in prosecuting class action lawsuits and
 6 can competently represent the Class. Lawyers at my firm have extensive class litigation
 7 experience. We have handled a number of class actions and complex cases and have
 8 acted both as counsel and as lead and co-lead counsel in a variety of these matters. We
 9 have successfully prosecuted and obtained significant recoveries in numerous class
10 action lawsuits and other lawsuits involving complex issues of law and fact. Class
11 Counsel has been involved as class counsel in hundreds of wage and hour class action
12 matters. My firm has been approved as class counsel by state and federal courts
13 throughout California. A true and correct copy of the resume of my firm is attached
14 hereto as Exhibit 2.
15
16 Class Notice
17         27.    The Class Notice, drafted jointly and agreed upon by the Parties through
18 their respective counsel, includes information regarding the nature of the Action; a
19 summary of the substance of the Settlement, including Defendant’s denial of liability;
20 the definition of the Class; the procedure and time period for objecting to the Settlement,
21 exclusion from the Settlement and participating in the Settlement; a statement that the
22 District Court has preliminarily approved the Settlement; and information regarding the
23 calculation of settlement shares. See Exhibit A to the Agreement. The Class Notice
24 explains that Class Members who wish to participate in the settlement do not have to
25 anything to claim their share of the Settlement. The Class Notice shall also provide that
26 any Class Member may choose to opt out of the Class, and that any such person who
27 chooses to opt out of the Class will not be entitled to any recovery obtained by way of
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                           -12-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 14 of 98


 1 the settlement and will not be bound by the settlement. The Class Notice will also
 2 provide that all objections to the Settlement by anyone, including members of the
 3 Settlement Class, must be submitted to the Court no later than forty-five (45) days from
 4 the mailing of the Notice. All objections must state with particularity the basis on which
 5 they are asserted. In accordance with Mercury Interactive Corp. Secs. Litig. v. Mercury
 6 Interactive Corp., 618 F.3d 988 (9th Cir 2010), the application for attorneys’ fees and
 7 costs will be filed before the end of the objection period and posted on a website as
 8 indicated in the Class Notice. Thus, all Class Members will have ample opportunity to
 9 review and comment on the attorneys' fees and costs before the objection deadline. The
10 attorneys’ fees and costs will be heard in conjunction with the motion for final approval
11 on the Final Approval Hearing date.
12         28.    The Class Notice also informs members of the Class about the release
13 applicable to the Class. This notice program was designed to meaningfully reach the
14 largest possible number of potential Class Members. The mailing and distribution of the
15 Class Notice satisfies the requirements of due process, and is the best notice practicable
16 under the circumstances and constitutes due and sufficient notice to all persons entitled
17 thereto.
18
19 Service Awards
20         29.    The payment of service awards to successful class representatives is
21 appropriate and the amount of $10,000 is well within the currently accepted range. The
22 requested award is also reasonable by reference to the amounts that other California
23 courts have found to be reasonable in wage and hour class action settlements: Baker v.
24 L.A. Fitness Int'l, LLC, Case No. BC438654, L.A. County Superior Court (Dec. 12,
25 2012)(awarding $10,000 service awards to three named plaintiffs); Blue v. Coldwell
26 banker Residential Brokerage Co., Case No. BC417335, Los Angeles County Superior
27 Court (Mar. 21, 2011)(awarding $10,000 service award); Buckmire v. Jo-Ann Stores,
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                           -13-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 15 of 98


 1 Inc., Case No. BC394795, Los Angeles County Superior Court (June, 11,
 2 2010)(awarding $10,000 service awards); Coleman v. Estes Express Lines, Inc., Case
 3 No. BC429042, Los Angeles County Superior Court (Oct. 3, 2013)(awarding $10,000
 4 service award); Ethridge v. Universal Health Services, Inc., Case No. BC391958, Los
 5 Angeles County Superior Court (May 27, 2011)(awarding $10,000 service award);
 6 Hickson v. South Coast Auto Ins. Marketing, Inc., Case No. BC390395, Los Angeles
 7 County Superior Court (Mar. 27, 2012)(awarding $10,000 service award); Hill v.
 8 sunglass Hut Int'l, Inc., Case No. BC422934, Los Angeles County Superior Court (July
 9 2, 2012)(awarding $10,000 service award); Kambamba v. Victoria's Secret Stores, LLC,
10 Case No. BC368528, Los Angeles County Superior Court, (Aug. 19, 2011)(awarding
11 $10,000 service award together with additional compensation for their general release);
12 Magee v. American Residential Services, LLC, Case No. BC423798, Los Angeles
13 County Superior Court (Apr. 21, 2011)(awarding $15,000 service award); Mares v. BFS
14 Retail & Commercial Operations, LLC, Case No. BC375967, Los Angeles County
15 Superior Court (June 24, 2010)(awarding $15,000 service award); Nevarez v. Trader
16 Joe's Co., Case No. BC373910, Los Angeles County Superior Court (Jan. 29,
17 2010)(awarding $10,000 service award); Ordaz v. Rose Hills Mortuary, L.P., Case No.
18 BC386500, Los Angeles County Superior Court, (Mar. 19, 2010)(awarding $10,000
19 service award); Sheldon v. AHMC Monterey Park Hosp. LP, Case No. BC440282, Los
20 Angeles County Superior Court (Feb. 22, 2013)(awarding $10,000 service award); Silva
21 v. Catholic Mortuary Services, Inc., Case No. BC408054, Los Angeles County Superior
22 Court (Feb. 8, 2011)(awarding $10,000 enhancement award); Weisbarth v. Banc West
23 Investment Services, Inc., Case No. BC422202, Los Angeles County Superior Court
24 (May 24, 2013)(awarding $10,000 service award); Zamora v. Balboa Life & Casualty,
25 LLC, Case No. BC360036, Los Angeles County Superior Court (Mar. 7, 2013)(awarding
26 $25,000 service award); Lazar v, Kaiser Foundation Health Plan, Case No. 14-cv-
27 273289, Santa Clara County Superior Court (Dec. 28, 2015) (awarding $10,000 service
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                           -14-              Case No.: 1:19-CV-00769-LJO-SKO
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 16 of 98


 1 award); Acheson v. Express, LLC, Case No. 109CV135335, Santa Clara County Superior
 2 Court (Sept. 13, 2011)(awarding $10,000 service award); Aguiar v. Cingular Wireless,
 3 LLC, Case No. CV 06-8197 DDP (AJWx)(C.D. Cal. Mar. 17, 2011)(awarding $14,767
 4 service award); Bejarano v. Amerisave Mortgage Corp., Case No. EDCV 08-00599 SGL
 5 (Opx)(C.D. Cal. June 22, 2010)(awarding $10,000 service award); Carbajal v. Sally
 6 Beauty Supply LLC, Case No. CIVVS 1004307, San Bernadino County Superior Court
 7 (Aug. 6, 2012)(awarding $10,000 service award); Contreras v. Serco Inc., Case No.
 8 10-cv-04526-CAS-JEMx (C.D. Cal. Sep. 10, 2012)(awarding $10,000 service award);
 9 Guerro v. R.R. Donnelley & Sons Co., Case No. RIC 10005196, Riverside County
10 Superior Court (July 16, 2013)(awarding $10,000 service award); Kisliuk v. ADT
11 Security Services Inc., Case No. CV08-03241 DSF (RZx)(C.D. Cal. Jan. 10,
12 2011)(awarding $10,000 service award); Morales v. BCBG Maxazria Int'l Holdings, Inc.,
13 Case No. JCCP 4582, Orange County Superior Court (Jan. 24, 2013)(awarding $10,000
14 service award); Barrett v. Doyon Security Services, LLC, Case No. BS900199,
15 BS900517, San Bernardino County Superior Court (Apr. 23, 2010)(awarding $10,000
16 service award).
17         I declare under penalty of perjury under the laws of the State of California and the
18 United States that the foregoing is true and correct. Executed this 11th day of
19 November, 2019, at La Jolla, California.
20                                           By:     /s/ Kyle R. Nordrehaug
21                                                  KYLE R. NORDREHAUG
22
23
24
25
26
27
28
      DECLARATION OF KYLE NORDREHAUG IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
                                    CLASS SETTLEMENT
                                           -15-              Case No.: 1:19-CV-00769-LJO-SKO
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 17 of 98




                         EXHIBIT #1
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 18 of 98


                      CLASS ACTION SETTLEMENT AGREEMENT

        This Class Action Settlement Agreement (“Agreement”) is made by and between
plaintiffs Angela Conti and Justine Mora (“Plaintiffs”) on behalf of themselves and others
similarly situated, as well as individually and Defendant L’Oreal USA S/D, Inc. (“Defendant”).
Plaintiffs and Defendant collectively are referred to in this Agreement as the “Settling Parties.”

I.     DEFINITIONS

       In addition to other terms defined in this Agreement, the terms below have the following
       meaning in this Agreement:

       A.      “Action” means the current version of the complaint which is the Second
               Amended Complaint now pending in federal court as a class action, which is
               current captioned Conti, et al. v. L’Oreal USA S/D, Inc., Case No 1:19-cv-00769-
               LJO-SKO, pending in United States District Court, Eastern District of California,
               as well as the action originally filed in California Superior Court, Fresno County,
               as Case No. 18CECG00816.

       B.      “Aggrieved Employees” means all individuals who are or previously were
               employed by Defendant who worked in California and who were classified as
               non-exempt during the period March 6, 2017 to April 20, 2019.

       C.      “Class” means all individuals who are or previously were employed by Defendant
               who worked in California, were classified as non-exempt, and who separated
               from their employment between March 6, 2014 and February 20, 2018.

       D.      “Class Counsel” means Norman B. Blumenthal, Kyle R. Nordrehaug, and
               Aparajit Bhowmik of Blumenthal Nordrehaug Bhowmik De Blouw LLP.

       E.      “Class Counsel Fees Payment” and “Class Counsel Litigation Expenses Payment”
               mean the amounts awarded to Class Counsel by the Court to compensate them
               for, respectively, their legal work in connection with the Action, including their
               pre-filing investigation, their filing of the Action and all related litigation
               activities, all Settlement work, and all post-Settlement compliance procedures and
               related litigation expenses billed to Plaintiffs in connection with the Action.

       F.      “Class Data” means, (1) for each Class Member, his or her name; last-known
               mailing address; Social Security number; Defendant’s employee identification
               number; the dates of employment as a member of the Class; and the number of
               workweeks that he or she worked for Defendant during the Class Period as a
               Class Member, and (2) for each Aggrieved Employee, his or her name; last-
               known mailing address; Social Security number; Defendant’s employee
               identification number; the dates of employment as an Aggrieved Employee; the
               number of workweeks that he or she worked as an Aggrieved Employee.

       G.      “Class Member” is a member of the Class.


                                                1
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 19 of 98


 H.    “Class Notice” means the Notice of Proposed Settlement of Class Action, and
       Hearing Date for Final Court Approval as evidenced by Exhibit A to this
       Agreement and incorporated by reference into this Agreement.

 I.    “Class Notice Packet” means the Class Notice to be provided to the Class
       Members by the Settlement Administrator appearing as set forth as Exhibit A to
       this Agreement (other than formatting changes to facilitate printing by the
       Settlement Administrator).

 J.    “Class Period” means the period of time from March 6, 2014 until February 20,
       2018.

 K.    “Class Representatives” or “Plaintiffs” means Angela Conti and Justine Mora.

 L.    “Class Representative Service Payment” means the service payments made to
       each Class Representative in her capacity as a Class Representative in order to
       compensate her for initiating the Action, performing work in support of the
       Action, undertaking the risk of liability for Defendant’s expenses in the event he
       or she was unsuccessful in the prosecution of the Action, and as consideration for
       the general release of all claims by the Plaintiffs.

 M.    “District Court” means the United States District Court, Eastern District of
       California.

 N.    “Defendant’s Counsel” means Angela J. Rafoth and Irene V. Fitzgerald of Littler
       Mendelson, P.C.

 O.    “Effective Date” means the date by which all of the following have occurred:

       1.     This Agreement is approved by the Court; and

       2.     The Judgment becomes Final as defined in Section I(Q) of this
              Agreement.

 P.    “Election Not to Participate in Settlement” means the written request by a Class
       Member to exclude himself or herself from the Settlement submitted in
       accordance with the instructions in the Class Notice.

 Q.    “Final” means the last of the following dates, as applicable:

       1.     If no objection to the Settlement is made, the date the Judgment is entered.

       2.     If an objection to the Settlement is made and Judgment is entered, but no
              appeal is filed, the last date on which a notice of appeal from the Judgment
              may be filed and none is filed.


                                        2
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 20 of 98


       3.     If Judgment is entered and a timely appeal from the Judgment is filed, the
              date the Judgment is affirmed and is no longer subject to appeal.

 R.    “Final Approval” means the date on which the District Court enters a final order
       certifying the settlement class, dismissing the Action with prejudice and
       approving the settlement.

 S.    “Final Approval Hearing” means the hearing to be conducted by the District
       Court to determine whether to enter an order granting final approval of this
       Settlement and implementing the terms of this Agreement.

 T.    “Gross Settlement Amount” means Four Hundred Twenty-Five Thousand Dollars
       ($425,000) to be paid by Defendant as provided by this Agreement. The Gross
       Settlement Amount is inclusive of all payments to be made in settlement of this
       Action to the Plaintiffs, the California Labor and Workforce Development
       Agency (“LWDA”), all Aggrieved Employees and all Participating Class
       Members for individual, private attorney general and class-wide relief, including
       without limitation any Class Representative Service Payments, the PAGA
       Payment, Settlement Administration Expenses, Class Counsel Fees Payment and
       Class Counsel Litigation Expenses Payment. The employer’s share of payroll
       taxes shall not be paid from the Gross Settlement Amount. The Gross Settlement
       Amount is all in with no reversion to Defendant and individual payments to Class
       Members and Aggrieved Employees shall be paid without the need to submit a
       claim form.

 U.    “Judgment” means the Order Granting Final Approval to Class Action Settlement
       entered by the Court in a form substantially equivalent to that evidenced by
       Exhibit C to this Agreement and incorporated by reference into this Agreement.

 V.    “Net Settlement Amount” means the Gross Settlement Amount less the Court-
       approved amounts for Settlement Administration Expenses, Class Counsel Fees
       Payment, Class Counsel Litigation Expenses Payment, the Class Representative
       Service Payments, and the PAGA Payment.

 W.    “Non-Participating Class Member” means a Class Member who submits a valid
       and timely Election Not to Participate in Settlement.

 X.    “PAGA Payment” means $50,000 from the Gross Settlement Amount, with 75%
       going ($37,500) to the LWDA (“the LWDA Payment”) and the remaining 25%
       ($12,500) going to the Aggrieved Employees. Class Counsel shall notify the
       LWDA of this settlement as required by statute.

 Y.    “PAGA Payment Share” means each Aggrieved Employee’s share of the PAGA
       Payment as provided by this Agreement


                                       3
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 21 of 98


       Z.    “Participating Class Member” means a Class Member who does not submit a
             valid and timely Election Not to Participate in Settlement.

       AA.   “Preliminary Approval of the Settlement” means the Court’s preliminary approval
             of the Settlement without material change.

       BB.   “Released Parties” means Defendant L’Oreal USA S/D, Inc. and all its former and
             present parents, subsidiaries, and affiliates, and their officers, directors,
             employees, partners, shareholders, insurers, attorneys, and agents, and any other
             successors, assigns, or legal representatives.

       CC.   “Settlement” means the disposition of the Action and all related claims
             effectuated by this Agreement.

       DD.   “Settlement Administrator” means the administrator proposed by the Settling
             Parties and appointed by the Court to administer the Settlement.

       EE.   “Settlement Share” means each Participating Class Member’s share of the Net
             Settlement Amount as provided by this Agreement.

II.    RECITALS

       A.    On March 6, 2018, Plaintiffs filed a Complaint against Defendant in the Superior
             Court of the State of California, County of Fresno (“Superior Court”). Plaintiffs
             asserted claims that Defendant:

             1.     Violated the California Business and Professions Code §17200 et seq.;

             2.     Failed to pay overtime wages in violation of California Labor Code §§
                    510, et seq.;

             3.     Failed to provide required meal periods in violation of California Labor
                    Code §§ 226.7 & 512 and the applicable Wage Order;

             4.     Failed to provide required rest periods in violation of California Labor
                    Code §§ 226.7 & 512 and the applicable Wage Order;

             5.     Failed to provide accurate itemized wage statements in violation of
                    California Labor Code § 226; and,

             6.     Failed to timely provide wages due in violation of California Labor Code
                    §§ 201, 202, and 203.

       B.    On April 9, 2018, Plaintiffs filed a First Amended Complaint adding a claim for
             civil penalties under the Private Attorney General Act, Cal. Labor Code §§ 2689
             et seq. (“PAGA”).

                                             4
       Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 22 of 98


        C.    On May 14, 2018, Defendant filed an answer to the First Amended Complaint
              generally denying all claims and asserting 22 affirmative defenses.

        D.    On April 12, 2019, the Superior Court entered an order permitting Plaintiffs to file
              a Second Amended Complaint and permitting Defendant 30 days to respond.
              Plaintiffs subsequent filed a Second Amended Complaint which added allegations
              and a claim under the Fair Labor Standards Act, and which was served on
              Defendant effective April 30, 2019.

        E.    On May 28, 2019, Defendant filed an answer to the Second Amended Complaint.

        F.    On May 30, 2019, Defendant timely removed this action to the District Court
              based on federal question subject matter jurisdiction and supplemental jurisdiction
              over the state-law claims.

        G.    On February 13, 2019, the Settling Parties participated in an all-day mediation
              presided over by Jeffrey A. Ross, Esq. a respected mediator of wage and hour
              class actions. At the conclusion of the mediation, the Settling Parties reached a
              mutually agreeable Memorandum of Understanding. This Agreement replaces
              and supersedes the Memorandum of Understanding and any other agreements,
              understandings, or representations between the Settling Parties.

        H.    This Agreement represents a compromise and settlement of highly disputed
              claims. Nothing in this Agreement is intended or will be construed as an
              admission by Defendant that the claims in the Action of Plaintiffs or the Class
              have merit or that Defendant bears any liability to Plaintiffs or the Class on those
              claims or any other claims, or as an admission by Plaintiffs that Defendant’s
              defenses in the Action have merit. The Settling Parties agree to certification of
              the Class for purposes of this Settlement only. If for any reason the settlement is
              not approved by the District Court or otherwise does not become effective,
              Defendant reserves the right to contest certification of any class for any reason.

       Based on these Recitals that are a part of this Agreement, the Settling Parties agree as
follows:

III.    SETTLEMENT TERMS AND CONDITIONS

        A.    Gross Settlement Amount. Subject to the terms and conditions of this
              Agreement, the Gross Settlement Amount that Defendant will pay under this
              Settlement is Four Hundred Twenty-Five Thousand Dollars ($425,000). This
              amount is all-inclusive of all payments contemplated in this resolution, exclusive
              of any applicable employer-side payroll taxes which shall remain the sole
              responsibility of Defendant and shall not be paid from the Gross Settlement
              Amount. All of the Gross Settlement Amount will be disbursed pursuant to this


                                               5
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 23 of 98


       Agreement without the need to submit a claim form and none of the Gross
       Settlement Amount will revert to Defendant.

 B.    Payments from the Gross Settlement Amount. Subject to the terms and
       conditions of this Agreement, the Settlement Administrator will make the
       following payments out of the Gross Settlement Amount:

       1.    To Plaintiffs: In addition to their Settlement Shares and/or PAGA
             Payment Shares, calculated according to this Agreement, each Plaintiff
             will apply to the District Court for a Class Representative Service
             Payment of not more than $10,000. Defendant will not oppose a Class
             Representative Service Payment of no more than $10,000 for each of the
             Plaintiffs. The Settlement Administrator will pay the Class Representative
             Service Payments approved by the Court out of the Gross Settlement
             Amount. If the Court approves a Class Representative Service Payment of
             less than $10,000 to one or both of the Plaintiffs, the remainder will be
             retained in the Net Settlement Amount for distribution to Participating
             Class Members. Class Representative Service Payments will be allocated
             as 50% for alleged wage damages and 50% alleged interest, penalties, and
             other non-wage damages. Appropriate tax documentation will be issued
             to Plaintiffs.

       2.    To Class Counsel: Class Counsel will apply to the Court for an award of
             not more than $106,250 (one-quarter of the Gross Settlement Amount) as
             their Class Counsel Fees Payment and an amount not more than $12,000
             for all expenses incurred as documented in Class Counsel’s billing records
             as their Class Counsel Litigation Expenses Payment. Defendant will not
             oppose their request for a Class Counsel Fees Payment and Class Counsel
             Litigation Expenses Payment. The Settlement Administrator will pay the
             amounts approved by the Court (but not more than $106,250 and $12,000,
             respectively) out of the Gross Settlement Amount. If the Court approves a
             Class Counsel Fees Payment or a Class Counsel Litigation Expenses
             Payment of less than $106,250 or $12,000, respectively, the remainder
             will be retained in the Net Settlement Amount for distribution to
             Participating Class Members. Payroll tax withholding and deductions will
             not be taken from the Class Counsel Fees Payment and Class Counsel
             Litigation Expenses Payment and instead one or more Forms 1099 will be
             issued to Class Counsel with respect to those payments. The payment of
             the Class Counsel Fees Payment and Class Counsel Litigation Expenses
             Payment shall be made to Blumenthal, Nordrehaug & Bhowmik LLP by
             the Settlement Administrator in accordance with this Agreement.

       3.    To LWDA and the Aggrieved Employees. The Settling Parties will seek
             approval from the Court for a PAGA Payment out of the Gross Settlement
             Amount in the amount of $50,000 which shall be allocated 75%, or

                                      6
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 24 of 98


             $37,500, to the LWDA (the “LWDA Payment”) as the LWDA’s share of
             the settlement of civil penalties paid under this Agreement pursuant to the
             PAGA and 25%, or $12,500, to the to the Aggrieved Employees on a pro
             rata basis based upon their workweeks as the Labor Code § 2699
             allocation. The PAGA Payment will be distributed as set forth herein
             irrespective of whether the Aggrieved Employee opts out from the Class.
             If the Court approves a PAGA Payment of less than $50,000 the
             remainder will be retained in the Net Settlement Amount for distribution
             to Participating Class Members.

       4.    To the Settlement Administrator. The Settlement Administrator will
             pay out of the Gross Settlement Amount to itself its reasonable fees and
             expenses that are documented and approved by the Court in an amount not
             to exceed $15,000 (“Settlement Administration Expenses”). To the extent
             the fees and expenses that are documented and approved by the Court are
             less than $15,000 the remainder will be retained in the Net Settlement
             Amount for distribution to Participating Class Members.

 C.    Payments From the Net Settlement Amount. The Net Settlement Amount shall
       include the following payments after the deductions have been made from the
       Gross Settlement Amount as described in this Agreement. The Net Settlement
       Amount shall include the following:

       1.    Settlement Share. Subject to the terms and conditions of this Agreement,
             the Settlement Administrator will pay a Settlement Share from the Net
             Settlement Amount to each Participating Class Member. The submission
             of a claim form is not required to be paid.

       2.    Calculation of Settlement Shares. The Settlement Share for each
             Participating Class Member will be calculated by (a) dividing the Net
             Settlement Amount by the total number of workweeks of all Participating
             Class Members worked during the Class Period to determine the value of
             each workweek and (b) multiplying the result by each individual
             Participating Class Member’s total number of workweeks worked as a
             Class Member during the Class Period according to Defendant’s records.

       3.    PAGA Payment Share. Subject to the terms and conditions of this
             Agreement, the Settlement Administrator will pay a PAGA Payment Share
             from the PAGA Payment to each Aggrieved Employee. The submission
             of a claim form is not required to be paid.

       4.    Calculation of PAGA Payment Shares. The PAGA Payment Share for
             each Aggrieved Employee will be calculated by (a) dividing the PAGA
             Payment net of the LWDA Payment by the total number of workweeks of
             all Aggrieved Employees worked during the PAGA Period to determine

                                      7
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 25 of 98


              the value of each workweek and (b) multiplying the result by each
              individual Aggrieved Employee’s total number of workweeks worked as
              an Aggrieved Employee during the PAGA Period according to
              Defendant’s records.

       5.     Withholding.

               a.     50% of each Participating Class Member’s Settlement Share and
                      each Aggrieved Employee’s PAGA Payment Share is in
                      settlement of wage claims (the “Wage Portion”). Accordingly,
                      the Wage Portion is subject to wage withholdings, and shall be
                      reported on IRS Form W-2 and shall be paid for from the Gross
                      Settlement Amount.

               b.     50% of each Participating Class Member’s Settlement Share and
                      each Aggrieved Employee’s PAGA Payment Share is in
                      settlement of claims for interest and penalties allegedly due to
                      employees (collectively the “Non-Wage Portion”). The Non-
                      Wage Portion shall not be subject to wage withholdings, and shall
                      be reported on IRS Form 1099.

       6.     Effect of Non-Participating Class Members. Non-Participating Class
              Members will receive no Settlement Share, and their election not to
              participate will reduce neither the Gross Settlement Amount nor the Net
              Settlement Amount. Their respective Settlement Shares will remain a part
              of the Net Settlement Amount for distribution to Participating Class
              Members on a pro rata basis relative to their Settlement Shares. Non-
              Participating Class Members who are Aggrieved Employees shall still
              receive their PAGA Payment Share.

       7.     Workweek Modification. Defendant has estimated that the Class is
              comprised of 412 Class Members who worked approximately 16,536
              workweeks during the Class Period. Defendant has also estimated that
              there are 342 Aggrieved Employees who worked approximately 12,111
              pay periods through October of 2018. The Gross Settlement Amount will
              increase proportionally with added workweeks if the number is more than
              5% of the estimates stated herein.

 D.    Appointment of Settlement Administrator. After obtaining quotes from
       qualified settlement administrators, the Settling Parties have mutually agreed to
       ask the Court to appoint ILYM Group as the qualified administrator, to serve as
       the Settlement Administrator, which, as a condition of appointment, will agree to
       be bound by this Agreement with respect to the performance of its duties and its
       compensation. The Settlement Administrator’s duties will include preparing,
       printing, and mailing the Class Notice Packet to all Class Members; conducting a

                                       8
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 26 of 98


       National Change of Address search on any Class Notice Packet returned by the
       U.S. Postal Service as non-deliverable, and re-mailing the Class Notice Packet to
       the Class Member’s new address; setting up a toll-free telephone number to
       receive calls from Class Members; receiving and reviewing for validity completed
       Elections Not to Participate in Settlement; providing the Settling Parties with
       weekly status reports about the delivery of Class Notice Packets and receipt of
       completed Elections Not to Participate in Settlement; calculating Settlement
       Shares and PAGA Payment Shares; issuing the checks to effectuate the payments
       due under the Settlement; issuing the tax reports required under this Settlement;
       remitting unclaimed settlement proceeds to the California Unclaimed Property
       Fund, providing all required reports and declarations in support of proceedings to
       approve and effectuate this settlement through the District Court, and otherwise
       administering the Settlement pursuant to this Agreement. The Settlement
       Administrator will have the final authority to resolve all disputes concerning the
       calculation of a Participating Class Member’s Settlement Share, subject to the
       dollar limitations and calculations set forth in this Agreement. Not later than the
       date the Settlement Administrator must remit any unclaimed funds to the
       California Unclaimed Property Fund, the Settlement Administrator’s website for
       the Settlement will be taken down.

       The Settlement Administrator shall have its own Employer Identification Number
       under Internal Revenue Service Form W-9 and shall use its own Employer
       Identification Number in calculating payroll withholdings for taxes and shall
       transmit the required employers’ and employees’ share of the withholdings to the
       appropriate state and federal tax authorities. The Settlement Administrator shall
       establish a settlement fund that meets the requirements of a Qualified Settlement
       Fund (“QSF”) under US Treasury Regulation section 468B-1.

 E.    Procedure for Approving Settlement.

       1.     Motion for Preliminary Approval of Settlement by the Court.

              a.      After Execution of this Settlement Agreement, Plaintiffs will file a
                      Preliminary Approval Motion with the Court for an order giving
                      Preliminary Approval of the Settlement, setting a date for the Final
                      Approval Hearing, and approving the Class Notice (the “Motion
                      for Preliminary Approval”). Any disagreement among the Settling
                      Parties concerning the Class Notice, or other documents necessary
                      to implement the Settlement will be referred to the mediator for
                      resolution.

              b.      At the hearing on the Motion for Preliminary Approval, the
                      Settling Parties will jointly appear, support the granting of the
                      motion, and submit a Proposed Order Granting Conditional
                      Certification of Class and Preliminary Approval of Settlement;

                                        9
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 27 of 98


                    Approving Class Notice; Appointing Settlement Administrator;
                    and Scheduling Final Approval Hearing substantially in the form
                    evidenced by Exhibit B to this Agreement and incorporated by
                    reference into this Agreement.

             c.     Should the Court decline to preliminarily approve all material
                    aspects of the Settlement (including but not limited to the scope of
                    release to be granted by Participating Class Members or the
                    binding effect of the Settlement on Participating Class Members),
                    the Settlement will at either Settling Party’s option be null and
                    void and the Settling Parties will have no further obligations
                    hereunder.

             d.     Within ten (10) days of the filing the Motion for Preliminary
                    Approval, Defendant will, pursuant to CAFA, mail the notice of
                    the Settlement pursuant to the Class Action Fairness Act of 2005,
                    28 U.S.C. § 1711 et seq. A decision by the Court not to enter the
                    Preliminary Approval Order in its entirety, or a decision by the
                    Court to enter the Preliminary Approval Order with modifications
                    (other than modifications concerning the proposed amount of any
                    attorneys' fees or expenses to be paid to Class Counsel or the
                    amount of any Class Representative Service Payment) that either
                    of the Settling Parties determines in its reasonable and good faith
                    judgment to be material, will be discretionary grounds for that
                    Settling Party to terminate this Stipulation by providing written
                    notice to the other Settling Party and the Court so stating, such
                    notice to be filed within twenty-one (21) calendar days of receipt
                    of the Court's decision.

       2.    Notice to Class Members. After the Court enters its order granting
             Preliminary Approval of the Settlement, every Class Member will be
             provided with the Class Notice Packet (which will include the Class
             Notice completed to reflect the order granting Preliminary Approval of the
             Settlement and showing the Class Member’s Class as follows:

             a.     No later than 30 calendar days after the District Court enters its
                    order granting Preliminary Approval of the Settlement, Defendant
                    will provide to the Settlement Administrator an Excel file with the
                    Class Data. If any or all of the Class Data is unavailable to
                    Defendant, Defendant will so inform Class Counsel and the
                    Settling Parties will make their best efforts to reconstruct or
                    otherwise agree upon the Class Data prior to when it must be
                    submitted to the Settlement Administrator. The Class Data, its
                    contents and any files containing Class Data shall remain strictly
                    confidential for the Settlement Administrator’s eyes only, and shall

                                     10
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 28 of 98


                   not to be disclosed to Plaintiffs or to Class Counsel. The
                   Settlement Administrator shall agree to keep the Class Data and its
                   contents strictly confidential.

             b.    Using best efforts to mail it as soon as possible, and in no event
                   later than 21 days after receiving the Class Data, the Settlement
                   Administrator will mail the Class Notice Packets to all Class
                   Members via first-class regular U.S. Mail using the mailing
                   address information provided by Defendant, unless modified by
                   any updated address information that the Settlement Administrator
                   obtains in the course of administration of the Settlement.

             c.    If a Class Notice Packet is returned because of an incorrect
                   address, the Settlement Administrator will promptly, and not
                   longer than ten (10) days from receipt of the returned packet,
                   search for a more current address using standard skip-tracing for
                   the Class Member and re-mail the Class Notice Packet to the Class
                   Member. The Settlement Administrator will use the Class Data
                   and otherwise work with Defendant to find that more current
                   address. The Settlement Administrator will be responsible for
                   taking reasonable steps, consistent with its agreed-upon job
                   parameters, Court orders, and fee, as agreed to with Class Counsel
                   and according to the following deadlines, to trace the mailing
                   address of any Class Member for whom a Class Notice Packet is
                   returned by the U.S. Postal Service as undeliverable. The
                   Settlement Administrator will note for its own records and notify
                   Class Counsel and Defendant’s Counsel of the date and address of
                   each such re-mailing as part of a weekly status report provided to
                   the Settling Parties.

             d.    As part of its weekly status report, the Settlement Administrator
                   will inform Class Counsel and Defendant’s Counsel of the number
                   of Elections Not to Participate in Settlement it receives (including
                   the numbers of valid and deficient), and number of objections
                   received.

             e.    Not later than 10 days before the date by which the Plaintiffs file
                   their motion for final approval of the Settlement, the Settlement
                   Administrator will provide the Settling Parties for filing with the
                   Court a declaration of due diligence setting forth its compliance
                   with its obligations under this Agreement and detailing the
                   Elections Not to Participate in Settlement it received (including the
                   numbers of valid and deficient Elections) and objections received.
                   Prior to the Final Approval Hearing, the Settlement Administrator


                                    11
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 29 of 98


                    will supplement its declaration of due diligence if any material
                    changes occur from the date of the filing of its prior declaration.

       3.    Objections to Settlement; Objections to Class Counsel Fees Payment
             and Class Counsel Litigation Expenses Payment; Elections Not to
             Participate in Settlement. Participating Class Members other than
             Plaintiffs may submit objections to the Settlement and objections to Class
             Counsel Fees Payment and Class Counsel Litigation Expenses Payment.
             Class Members may also submit Elections Not to Participate in Settlement
             pursuant to the following procedures:

             a.     Objections to Settlement and Disputes as to Workweeks. The
                    Class Notice will provide that only Participating Class Members
                    who wish to object to the Settlement must submit to the Settlement
                    Administrator with copies to the Settling Parties’ Counsel, not later
                    than 45 days after the Settlement Administrator mails the Class
                    Notice Packets, written objections to the Settlement setting forth
                    the grounds for the objection. A Participating Class Member who
                    does not submit a written objection in the manner and by the
                    deadline specified above will be deemed to have waived any
                    objection and will be foreclosed from making any objection
                    (whether by appeal or otherwise) to the Settlement. Non-
                    Participating Class Members shall have no ability to comment on
                    or object to the Settlement.

                    Each Class Member shall also have 45 days from the date of
                    mailing the Class Notice Packet in which to dispute the number of
                    workweeks the Class Notice allocates to them during the Class
                    Period. Any dispute as to this allocation shall be resolved by the
                    Settlement Administrator. Any Notice of Dispute shall be directed
                    to the Settlement Administrator, must include documentation
                    and/or a detailed basis for the dispute, and will be subject to final
                    and binding determination by the Settlement Administrator.

             b.     Objections to Class Counsel Fees Payment and Class Counsel
                    Litigation Expenses Payment. Unless otherwise ordered by the
                    Court, Class Counsel shall file their application for the Class
                    Counsel Fees Payment and Class Counsel Litigation Expenses
                    Payment no later than the date the motion for final approval is to
                    be filed, and the application will be scheduled to be heard by the
                    Court at the Final Approval Hearing. The Class Notice will
                    provide that Participating Class Members who wish to object to the
                    Class Counsel Fees Payment and Class Counsel Litigation
                    Expenses Payment must submit to the Settlement Administrator
                    with copies to Settling Parties’ Counsel not later than 45 days after

                                     12
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 30 of 98


                   the Settlement Administrator mails the Class Notice Packets,
                   written objection to the fees and costs setting forth the grounds for
                   the objection. A Participating Class Member who does not submit
                   a written statement of objection in the manner and by the deadline
                   specified above will be deemed to have waived any objections and
                   will be foreclosed from making any objections (whether by appeal
                   or otherwise) to the Class Counsel Fees Payment and Class
                   Counsel Litigation Expenses Payment. Plaintiffs and Non-
                   Participating Class Members shall have no ability to object to
                   Class Counsel Fees Payment and Class Counsel Litigation
                   Expenses Payment.

             c.    Election Not to Participate in Settlement. The Class Notice also
                   will provide that Class Members who wish to exclude themselves
                   from the Settlement must mail to the Settlement Administrator not
                   later than 45 days after the Settlement Administrator mails the
                   Class Notice Packets, a signed Election Not to Participate in
                   Settlement. To be valid, an Election Not to Participate must be
                   timely and must comply with the instructions in the Class Notice.
                   If a question is raised about the authenticity of a signed Election
                   Not to Participate in Settlement, the Settlement Administrator will
                   have the right to demand additional proof of the Class Member’s
                   identity. A Non-Participating Class Member will not participate in
                   or be bound by the Settlement and the Judgment, except to the
                   extent that a Non-Participating Class Member who is also an
                   Aggrieved Employee does not have the option of excluding
                   themselves for this Settlement as it relates to his or her PAGA
                   claims, and will be bound by the portions of this Settlement
                   relating to the settlement and release of those claims. Defendant
                   will remain free to contest any claim brought by the Class Member
                   that would have been barred by this Agreement, and nothing in this
                   Agreement will constitute or be construed as a waiver of any
                   defense Defendant has or could assert against such a claim. A
                   Class Member who does not complete and mail a timely Election
                   Not to Participate in Settlement in the manner and by the deadline
                   specified above will automatically become a Participating Class
                   Member and be bound by all terms and conditions of the
                   Settlement, including the Released Class Claims by the Class, if
                   the Settlement is approved by the Court, and by the Judgment,
                   regardless of whether he or she has objected to the Settlement.
                   Persons who submit an Election Not to Participate in the
                   Settlement shall not be permitted to file objections to the
                   Settlement or appear at the Final Approval Hearing to voice any
                   objections to the Settlement.

                                    13
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 31 of 98


                    All Participating Class Members will receive a Settlement Share,
                    without the need to file a claim form, and will be bound by all of
                    the terms of the Settlement, including without limitation, the
                    release of the Released Class Claims by the Participating Class
                    Members set forth in this Agreement.

             d.     Report. Not later than 10 days after the deadline for submission
                    of Elections Not to Participate in Settlement, the Settlement
                    Administrator will provide the Settling Parties with a complete and
                    accurate list of all Participating Class Members and all Non-
                    Participating Class Members.

       4.    Right of Defendant to Reject Settlement. If more than five percent (5%)
             of the Class Members timely submit valid Elections Not to Participate in
             Settlement, Defendant will have the right, but not the obligation, to void
             the Settlement and the Settling Parties will have no further obligations
             under the Settlement, including any obligation by Defendant to pay the
             Gross Settlement Amount, or any amounts that otherwise would have been
             owed under this Agreement. Defendant will notify Class Counsel and the
             Court whether it is exercising this right to void not later than fourteen (14)
             days after the Settlement Administrator notifies the Settling Parties of the
             total number of valid Elections Not to Participate in Settlement it has
             received and the aggregate portion of the Net Settlement Amount those
             individuals were scheduled to receive.

       5.    No Solicitation of Objection or Election Not to Participate. Neither the
             Settling Parties nor their respective counsel have or will solicit or
             otherwise encourage directly or indirectly any Class Member to object to
             the Settlement, appeal from the Judgment, or elect not to participate in the
             Settlement.

       6.    Additional Briefing and Final Approval.

             a.     Class Counsel will file with the Court their application for the
                    Class Counsel Fees Payment, Class Counsel Litigation Expenses
                    Payment and Class Representative Service Payment no later than
                    the date that fourteen (14) days before the objection deadline in the
                    Class Notice, and the application will be scheduled to be heard by
                    the Court at the Final Approval Hearing.

             b.     Not later than 28 days before the Final Approval Hearing, the
                    Plaintiffs will file with the Court a motion for final approval of the
                    Settlement, the PAGA Payment, and payment of the Settlement
                    Administration Expenses.


                                      14
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 32 of 98


             c.     If any opposition is filed, then not later than seven days before the
                    Final Approval Hearing, each Settling Party may file a reply in
                    support of the motion for final approval of the Settlement, the
                    PAGA Payment, and payment of the Settlement Administration
                    Expenses; and Plaintiffs and Class Counsel may also file a reply in
                    support of their motions for the Class Representative Service
                    Payment, the Class Counsel Fees Payment, and the Class Counsel
                    Litigation Expenses Payment.

             d.     If the Court does not grant final approval of the Settlement or
                    grants final approval conditioned on any material change to the
                    Settlement (including, but not limited to, the scope of release to be
                    granted by Participating Class Members), then the settlement at
                    either Settling Party’s option will be null and void and the Settling
                    Parties will have no further obligations under the Settlement,
                    including any obligation by Defendant to pay the Gross Settlement
                    Amount or any amounts that otherwise would have been owed
                    under this Agreement, except that the Settling Party voiding the
                    settlement will pay the Settlement Administrator’s reasonable fees
                    and expenses incurred as of the date that the Settlement becomes
                    null and void under this paragraph. However, an award by the
                    Court of a lesser amount than that sought by Plaintiffs and Class
                    Counsel for the PAGA Payment, Class Representative Service
                    Payment, the Class Counsel Fees Payment, or the Class Counsel
                    Litigation Expenses Payment, will not constitute a material
                    modification to the Settlement within the meaning of this
                    paragraph.

             e.     Upon final approval of the Settlement by the Court at or after the
                    Final Approval Hearing, the Settling Parties will present for the
                    Court’s approval and entry the Judgment in the form attached
                    hereto as Exhibit C. After entry of the Judgment, the Court will
                    have continuing jurisdiction over the Action and the Settlement
                    solely for purposes of (i) enforcing this Agreement, (ii) addressing
                    settlement administration matters, and (iii) addressing such post-
                    Judgment matters as may be appropriate under court rules or
                    applicable law.

       7.    Waiver of Right to Appeal. Provided that the Judgment is consistent
             with the terms and conditions of this Agreement, Plaintiffs and
             Participating Class Members who did not timely submit an objection to
             the Settlement, Defendant, and their respective counsel hereby waive any
             and all rights to appeal from the Judgment, including all rights to any post-
             judgment proceeding and appellate proceeding, such as, but not limited to,
             a motion to vacate judgment, a motion for new trial, and any extraordinary

                                      15
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 33 of 98


             writ. The Judgment therefore will become nonappealable at the time it is
             entered. The waiver of appeal does not include any waiver of the right to
             oppose any appeal, appellate proceedings or post-judgment proceedings.
             If an appeal is taken from the Judgment, the time for consummation of the
             Settlement (including making payments under the Settlement) will be
             suspended until such time as the appeal is finally resolved and the
             Judgment becomes Final.

       8.    Vacating, Reversal, or Material Modification of Judgment on Appeal
             or Review. If, after a notice of appeal, a petition for review, or a petition
             for certiorari, or any other motion, petition, or application, the reviewing
             Court vacates, reverses, or modifies the Judgment such that there is a
             material modification to the Settlement (including, but not limited to, the
             scope of release to be granted by Participating Class Members), and that
             Court’s decision is not completely reversed and the Judgment is not fully
             affirmed on review by a higher Court, then either Plaintiffs or Defendant
             will have the right to void the Settlement, which the Settling Party must do
             by giving written notice to the other Settling Parties, the reviewing Court,
             and the Court not later than fourteen days after the reviewing Court’s
             decision vacating, reversing, or materially modifying the Judgment
             becomes Final. A vacation, reversal, or modification of the Court’s award
             of the Class Representative Service Payment or the Class Counsel Fees
             Payment or Litigation Expenses Payment will not constitute a vacation,
             reversal, or material modification of the Judgment within the meaning of
             this paragraph, provided that Defendant’s obligation to make payments
             under this Settlement will remain limited by the Gross Settlement
             Amount.

       9.    Timing of Provision of Settlement Shares and Other Payments.
             Defendant will fund the Gross Settlement Amount by depositing the
             money with the Settlement Administrator. Defendant shall fund the Gross
             Settlement Amount within thirty (30) days of the Effective Date. The
             payment of all Settlement Shares, PAGA Payment Shares, the Settlement
             Administration Expenses, the Class Counsel Fees Payment, the Class
             Counsel Litigation Expenses Payment, the Class Representative Service
             Payment, and the LWDA Payment shall be made within twenty-one (21)
             days after funding by the Defendant.

       10.   Uncashed Settlement Share Checks. A Participating Class Member or
             Aggrieved Employee must cash his or her Settlement Share and/or PAGA
             Payment Share check within 180 days after it is mailed to him or her. If a
             check is returned to the Settlement Administrator, the Settlement
             Administrator will make all reasonable efforts to re-mail it to the
             Participating Class Member at his or her correct address. If a Participating
             Class Member’s or Aggrieved Employee’s check is not cashed within 120

                                      16
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 34 of 98


             days after its last mailing the Settlement Administrator will send the
             Participating Class Member or Aggrieved Employee a letter informing
             him or her that unless the check is cashed in the next 60 days, it will
             expire and become non-negotiable, and offer to replace the check if it was
             lost or misplaced but not cashed. If the check remains uncashed by the
             expiration of the 60 day period after this notice, the funds from such
             uncashed checks will be deposited with the Unclaimed Property fund
             maintained by the Controller for the State of California.

       11.   Final Report by Settlement Administrator to Court. Within ten days
             after final disbursement of all funds from the Gross Settlement Amount,
             the Settlement Administrator will serve on the Settling Parties a
             declaration proving a final report on the disbursements of all funds from
             the Gross Settlement Amount.

 F.    Release of Claims.

       1.    Participating Class Members. Upon entry of final judgment, Plaintiffs
             and the Participating Class Members shall release all claims alleged in the
             operative complaint (including any amended complaint filed prior to Final
             Approval) or which could have been alleged based on the asserted facts
             regardless of whether such claims arise under federal, state and/or local
             law, statute, ordinance, regulation, common law, or other source of law,
             which occurred during the Class Period, and a release from the State of
             California of all PAGA claims based on the Labor Code violations alleged
             in the operative complaint which occurred during the time period of
             March 6, 2017 to April 20, 2019 (“Released Claims”). The Released
             Claims shall specifically include all claims under the laws alleged in the
             operative complaint, as well as any and all claims, causes of action,
             damages, wages, premiums, penalties, attorneys’ fees, costs, and any other
             form of relief or remedy in law, equity, of whatever kind or nature and for
             any relief whatsoever, including monetary, injunctive, or declaratory
             relief, whether direct or indirect, whether under federal law or the law of
             any state, whether suspected or unsuspected, whether known or unknown,
             which the Plaintiffs or any Participating Class Member has against the
             Released Parties or any of them for any acts occurring during the Class
             Period that were pled or could have been pled in the Action based on the
             facts, subject matter or the factual or legal allegations in the Action
             including claims that are based upon or arise out of the California Labor
             Code or any similar provision of federal, state or local law. These
             Released Claims exclude claims of wrongful termination, unemployment
             insurance, social security, disability, and workers’ compensation, and class
             claims outside of the Class Period and PAGA claims outside of the time
             period of March 6, 2017 to April 20, 2019.


                                      17
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 35 of 98


       2.     Plaintiffs. As of the date the Settlement becomes Final, Plaintiffs hereby
              fully and finally releases Defendant and the other Released Parties from
              any and all claims, demands, rights, liabilities and causes of action of
              every nature and description whatsoever, known or unknown, asserted or
              that might have been asserted, whether in tort, contract, or for violation of
              any local, state, or federal statute, rule, regulation, ordinance or common
              law including but not limited to those claims raised in the Action and/or
              that could have been raised in the Action, those arising from or related to
              their employment with Defendant or the termination thereof during the
              Class Period, and any other claims of any nature or origin whatsoever
              (“Plaintiffs’ Released Claims”). This release excludes only the release of
              claims not permitted by law.

       3.     Plaintiffs’ Waiver of Rights Under California Civil Code Section 1542.
              As partial consideration for the Class Representative Service Payments,
              the Plaintiffs’ Released Claims shall include all such claims, whether
              known or unknown by the releasing party. Thus, even if Plaintiffs
              discover facts and/or claims in addition to or different from those that they
              now know or believe to be true with respect to the subject matter of the
              Plaintiffs’ Released Claims, those claims will remain released and forever
              barred. Therefore, with respect to Plaintiffs’ Released Claims, Plaintiffs
              expressly waive and relinquishes the provisions, rights and benefits of
              section 1542 of the California Civil Code, which reads:

              A general release does not extend to claims that the creditor or
              releasing party does not know or suspect to exist in his or her
              favor at the time of executing the release, and that if known by
              him or her would have materially affected his or her settlement
              with the debtor or released party.

       4.     Class Counsel. As of the date the Settlement becomes Final, and except
              as otherwise provided by this Agreement, Class Counsel and any counsel
              associated with Class Counsel waive any claim to costs and attorneys’ fees
              and expenses against Defendant or other Released Parties arising from or
              related to the Action.

 G.    No Effect on Other Benefits. The Settlement Shares will not result in any
       additional benefit payments (such as 401(k) or bonus) beyond those provided by
       this Agreement to Plaintiffs, Participating Class Members, or Aggrieved
       Employees, and Plaintiffs, Participating Class Members, and Aggrieved
       Employees will be deemed to have waived all such claims, whether known or
       unknown by them, as part of the release of claims under this Agreement.

 H.    Limitation on Public Statements About the Settlement. Plaintiffs and Class
       Counsel represent that they will not solicit Class Members to participate in this

                                       18
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 36 of 98


       settlement, and further agree that they will not initiate or contact or have any
       communications with the Class Members during the settlement approval process
       provided, however, nothing will prevent Plaintiffs’ counsel from responding to
       inquiries from Class Members. For its part, Defendant agrees that it shall not
       discourage Class Members from participating in the settlement and shall refer any
       questions to the Settlement Administrator. No public comment, communications
       to media, or any form of advertising or public announcement (including social
       media) regarding the case shall be made by Plaintiffs or their counsel at any time.
       Prior to filing of the motion(s) for approval, Class Counsel shall not discuss the
       terms of the settlement or the negotiations leading to settlement with any person
       other than the named Plaintiffs, except as explicitly agreed between counsel for
       the Settling Parties.

 I.    Miscellaneous Terms.

       1.     No Admission of Liability or Class Certification for Other Purposes.

              a.      Defendant denies any liability or wrongdoing of any kind
                      associated with the claims alleged in this Action or that but for the
                      Settlement a class should be certified in the Action. This
                      Agreement is entered into solely for the purpose of compromising
                      highly disputed claims. Nothing in this Agreement is intended or
                      will be construed as an admission of liability or wrongdoing by
                      Defendant, or an admission by Plaintiffs that any of the claims
                      were non-meritorious or any defense asserted by Defendant was
                      meritorious. This Settlement and the fact that Plaintiffs and
                      Defendant were willing to settle the Action will have no bearing
                      on, and will not be admissible in connection with, any litigation
                      (other than solely in connection with the Settlement).

              b.      Whether or not the Judgment becomes Final, neither the
                      Settlement, this Agreement, any document, statement, proceeding
                      or conduct related to the Settlement or the Agreement, nor any
                      reports or accounting of those matters, will be (i) construed as,
                      offered or admitted in evidence as, received as, or deemed to be
                      evidence for any purpose adverse to Defendant or any other
                      beneficiary of the releases granted under this Agreement (the
                      “Released Parties”), including, but not limited to, evidence of a
                      presumption, concession, indication or admission by any of the
                      Released Parties of any liability, fault, wrongdoing, omission,
                      concession or damage; or (ii) disclosed, referred to or offered in
                      evidence against any of the Released Parties, in any further
                      proceeding in the Action, or any other civil, criminal or
                      administrative action or proceeding except for purposes of
                      effectuating the Settlement pursuant to this Agreement.

                                       19
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 37 of 98


             c.     No injunctive or declaratory relief, nor any equitable relief beyond
                    what could be characterized as restitution of claimed unpaid wages
                    will be ordered by the court against Defendant in Final Approval
                    of the Settlement, which will otherwise be grounds for Defendant
                    rescinding and terminating the Settlement.

             d.     This section and all other provisions of this Agreement
                    notwithstanding, any and all provisions of this Agreement may be
                    admitted in evidence and otherwise used in any and all proceedings
                    to enforce any or all terms of this Agreement or in defense of any
                    claims released or barred by this Agreement.

       2.    Effect of Agreement if Settlement Is Not Approved. This Agreement
             was entered into only for the purpose of settlement. In the event either
             Settling Party invokes its rights under sections III.E.1.c, III.E.4 or
             III.E.6.d, this Agreement and the Memorandum of Understanding
             (“MOU”) that preceded it will be deemed null and void ab initio. In that
             event (a) the preliminary approval order, and/or final approval order and
             judgment, and all of its or their provisions will be vacated by its or their
             own terms, including, but not limited to, vacating conditional certification
             of the Class, conditional appointment of Plaintiffs as class representatives
             and conditional appointment of Plaintiffs’ counsel as class counsel, (b) the
             Action will revert to the status that existed before the MOU’s execution
             date, and (c) no term or draft of this Agreement or the MOU, or any part
             of the Settling Parties’ settlement discussions, negotiations or
             documentation will have any effect or be admissible into evidence for any
             purpose in the Action or any other proceeding. If the Court does not
             approve this Agreement or enter the final approval order and judgment for
             any reason, or if the Court’s approval of the Agreement does not become
             “final” for any reason, Defendant shall retain all its rights to object to the
             maintenance of the Action as a class and representative action, and
             nothing in the MOU or this Agreement or other papers or proceedings
             related to those documents shall be used as evidence or argument by any
             Settling Party concerning whether the Action may properly be maintained
             as a class and representative action.

       3.    Integrated Agreement. After this Agreement is signed and delivered by
             all Settling Parties and their counsel, this Agreement and its exhibits will
             constitute the entire agreement between the Settling Parties relating to the
             Settlement, and it will then be deemed that no oral representations,
             warranties, covenants, or inducements have been made to any Settling
             Party concerning this Agreement or its exhibits other than the
             representations, warranties, covenants, and inducements expressly stated
             in this Agreement and its exhibits.


                                      20
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 38 of 98


       4.    Attorney Authorization. Class Counsel and Defendant’s Counsel
             warrant and represent that they are authorized by Plaintiffs and Defendant,
             respectively, to take all appropriate action required or permitted to be
             taken by such Settling Parties pursuant to this Agreement to effectuate its
             terms, and to execute any other documents required to effectuate the terms
             of this Agreement including any amendments to this Agreement. The
             Settling Parties and their counsel will cooperate with each other and use
             their best efforts to effect the implementation of the Settlement. In the
             event the Settling Parties are unable to reach agreement on the form or
             content of any document needed to implement the Agreement, or on any
             supplemental provisions that may become necessary to effectuate the
             terms of this Agreement, the Settling Parties will seek the assistance of the
             mediator for resolution.

       5.    No Prior Assignments: The Settling Parties represent, covenant and
             warrant that they have not directly or indirectly assigned, transferred,
             encumbered or purported to assign, transfer, or encumber to any person or
             entity and portion of any liability, claim, demand, action, cause of action,
             or right released and discharged in this Settlement.

       6.    No Tax Advice: Neither Class Counsel nor Defendant’s Counsel intend
             anything contained in this Settlement to constitute advice regarding taxes
             or taxability, nor shall anything in this Settlement be relied upon as such
             within the meaning of United States Treasury Department Circular 230
             (31 CFR Part 10, as amended) or otherwise.

       7.    Modification of Agreement. Except as set forth in III.I.4 hereinabove
             this Agreement, and any and all parts of it, may be amended, modified,
             changed, or waived only by an express written instrument signed by all
             Settling Parties or their representatives.

       8.    Agreement Binding on Successors. This Agreement will be binding
             upon, and inure to the benefit of, the successors of each of the Settling
             Parties.

       9.    Applicable Law. All terms and conditions of this Agreement and its
             exhibits will be governed by and interpreted according to the substantive
             laws of the State of California and of federal law as applicable to federal
             claims and procedural laws of the United States of America, without
             giving effect to any conflict of law principles or choice of law principles.

       10.   Cooperation in Drafting. The Settling Parties have cooperated in the
             drafting and preparation of this Agreement. This Agreement will not be
             construed against any Settling Party on the basis that the Settling Party
             was the drafter or participated in the drafting.

                                      21
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 39 of 98


       11.   Fair Settlement. The Settling Parties and their respective counsel believe
             and warrant that this Agreement reflects a fair, reasonable, and adequate
             settlement of the Action and have arrived at this Agreement through arms-
             length negotiations, taking into account all relevant factors, current and
             potential.

       12.   Use and Return of Documents and Data. All originals, copies, and
             summaries of documents and data provided to Class Counsel by
             Defendant in connection with the mediation or other settlement
             negotiations in this matter may be used only with respect to this
             Settlement, and no other purpose, and may not be used in any way that
             violates any existing contractual agreement, statute, or rule. Within thirty
             days after the Judgment becomes Final, Class Counsel will return or
             destroy and confirm in writing to Defendant the destruction of all such
             documents and data.

       13.   Headings. The descriptive heading of any section or paragraph of this
             Agreement is inserted for convenience of reference only and does not
             constitute a part of this Agreement.

       14.   Notice. All notices, demands or other communications given under this
             Agreement will be in writing and deemed to have been duly given as of
             the third business day after mailing by United States mail, addressed as
             follows:

             To Plaintiffs and the Class:

             Norman B. Blumenthal
             Kyle R. Nordrehaug
             Blumenthal Nordrehaug Bhowmik De Blouw LLP
             2255 Calle Clara
             La Jolla, CA 92037
             Tel.: (858) 551-1223
             Fax: (858) 551-1232
             E-Mail: norm@bamlawca.com
                      kyle@bamlawca.com

             To Defendant:

             Angela J. Rafoth
             Littler Mendelson, P.C.
             333 Bush Street, 34th Floor
             San Francisco, CA 94104
             Telephone: (415) 433-1940
             E-mail: ARafoth@littler.com

                                      22
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 40 of 98


                     Irene V. Fitzgerald
                     Littler Mendelson, P.C.
                     5200 North Palm Ave., Suite 302
                     Fresno, CA 93704
                     Telephone: (559) 244-7500
                     Email: ifitzgerald@littler.com

              15.    Execution in Counterparts. This Agreement may be executed in one or
                     more counterparts by facsimile, email or electronic signature which for
                     purposes of this Agreement shall be accepted as an original. All executed
                     counterparts and each of them will be deemed to be one and the same
                     instrument provided that counsel for the Settling Parties will exchange
                     between themselves signed counterparts. Any executed counterpart will
                     be admissible in evidence to prove the existence and contents of this
                     Agreement.

              16.    Stay of Litigation. The Settling Parties agree that upon the signing of this
                     Agreement by the Settling Parties hereto the continuing litigation of the
                     Action shall be stayed for all purposes pending the outcome of the
                     settlement process.



IV.    EXECUTION BY PARTIES AND COUNSEL

       The Settling Parties and their counsel hereby execute this Agreement.


       Dated:l0/04/2019 2019             Angela Conti

                                       Ang&r:conti (Oct 4, 20191




       Dated: _ _ _ _ 2019              Justine Mora




                                                    23
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 41 of 98


                       Irene V. Fitzgerald
                       Littler Mendelson, P. C.
                       5200 North Palm Ave., Suite 302
                       Fresno, CA 93704
                       Telephone: (559) 244-7500
                       Email: ifitzgerald@littler.com

                 15.   Execution in Counterparts. This Agreement may be executed in one or
                       more counterparts by facsimile, email or electronic signature which for
                       purposes of this Agreement shall be accepted as an original. All executed
                       counterparts and each of them will be deemed to be one and the same
                       instrument provided that counsel for the Settling Parties will exchange
                       between themselves signed counterparts. Any executed counterpart will
                       be admissible in evidence to prove the existence and contents of this
                       Agreement.

                 16.   Stay of Litigation. The Settling Parties agree that upon the signing of this
                       Agreement by the Settling Parties hereto the continuing litigation of the
                       Action shall be stayed for all purposes pending the outcome of the
                       settlement process.



IV.     EXECUTION BY PARTIES AND COUNSEL

        The Settling Parties and their counsel hereby execute this Agreement.


        Dated:              2019           Angela Conti




        Dated!J9/27 /2019   2019          Justine Mora


                                         Ju!tl/1.1ora !SqJ n, 2.fJ19l




                                                       23
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 42 of 98




  Dated: _ _ _ _2019           L'Oreal USA SID, Inc.


                               By:   ------=::54~~_ __
  Dated:   ~2019               BLUMENTHAL NORDREHAUG BHOWMIK DE
                               BLOUWLLP


                               By:   cc:S:
                                     __·<\_            __::::'!0,__;----=<_"""'-~
                                                Norman B. Blumenthal        ..........,.
                                                Attorneys for Plaintiffs

           11
  Dated:        /rz..   2019   LITTLER MENDELSON, P.C.
            I




                               By~~~               Angela J. afoth
                                              · Attorneys for Defendant




                                     24
 Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 43 of 98


                             EXHIBIT A

[NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION, AND HEARING DATE
                   FOR FINAL COURT APPROVAL]
            Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 44 of 98

                     NOTICE OF PENDENCY OF CLASS ACTION SETTLEMENT
                         AND HEARING DATE FOR COURT APPROVAL

                    (Conti v. L’Oreal USA S/D, Inc., Case No. 1:19-CV-00769-LJO-SKO)
            (originally filed as Case No. 18CECG00816, California Superior Court, Fresno County)

 YOUR LEGAL RIGHTS MAY BE AFFECTED WHETHER YOU ACT OR DO NOT ACT. PLEASE
                    READ THIS CLASS NOTICE CAREFULLY.

           SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
  Do Nothing and             To receive a cash payment from the Settlement, you do not have to do anything.
  Receive a Payment          Your Share of the proposed Settlement will be allocated to you based on
                             Defendant’s records that you worked ___ weeks during the Class Period. See
                             the explanation below.
                             After final approval by the District Court, the payment will be mailed to you at the
                             same address as this Class Notice. If your address has changed, please notify the
                             Settlement Administrator as explained below. In exchange for the settlement
                             payment, you will release claims against the Defendant as detailed below.
  Exclude Yourself           To exclude yourself, you must send a written request for exclusion to the
                             Settlement Administrator as provided below. If you request exclusion, you will
                             receive no money from the Settlement.
                             Instructions are set forth below.
  Object                     Write to the District Court about why you do not believe the settlement is fair and
                             reasonable.
                             Directions are provided below.

1. Why did I get this Class Notice?

A proposed class action settlement (the “Settlement”) of the above-captioned action pending in the United
States District Court for the Eastern District of California (the “District Court”) has been reached between
Plaintiffs Angela Conti and Justine Mora (“Plaintiffs”) and Defendant L’Oreal USA S/D, Inc. (“Defendant”)
and has been granted preliminary approval by the District Court. You may be entitled to receive money from
this Settlement.

You have received this Class Notice because you have been identified as a member of the Class which is
defined as:

       All individuals who are or previously were employed by L’Oreal USA, S/D, Inc. who worked in
       California, were classified as non-exempt, and who separated from their employment between
       March 6, 2014 and February 20, 2018.

The “Class Period” is the period of time from March 6, 2014 until February 20, 2018.

This Class Notice explains the lawsuit, the Settlement, and your legal rights. It is important that you read this
Class Notice carefully as your rights may be affected by the Settlement.

2. What is this class action lawsuit about?

                                                       1
            Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 45 of 98
On March 6, 2018, Plaintiffs filed a Complaint against Defendant in the Superior Court of the State of
California, County of Fresno. Plaintiffs asserted claims against Defendant for wage and hour violations under
the California Labor Code alleging that Defendant failed to pay overtime wage, failed to provide legally
required meal and rest periods, failed to provide accurate wage statements and failed to timely pay wages at
termination. On April 9, 2018, Plaintiffs filed a First Amended Complaint adding a claim for civil penalties
under the Private Attorneys General Act, Cal. Labor Code §§ 2689 et seq. (“PAGA”). On April 30, 2019,
Plaintiffs filed a Second Amended Complaint which added allegations and a claim under the federal Fair Labor
Standards Act. On May 28, 2019, Defendant filed an answer to the Second Amended Complaint and on May
30, 2019, Defendant timely removed this action to the federal District Court.

Following mediation before Jeffrey Ross, the Parties reached a settlement in order to avoid the risk,
inconvenience and expense of further litigation. Plaintiffs and Class Counsel believe the proposed settlement is
fair, adequate and in the best interest of the class members to whom it applies given the outcome of their
investigation, the consumption of time and resources required in connection with further litigation, and the
uncertainty in the law governing some of the claims presented.

Defendant vigorously disputes all claims asserted in this litigation. Specifically, Defendant maintains that it has
properly complied with all state and federal laws and regulations, including the California Labor Code.
Defendant enters into this Settlement for the sole purpose of avoiding the operational burden, expense and
uncertainty of continuing litigation. The District Court has not made a determination about any of the
contentions of the parties. This Class Notice is not to be understood as an expression of any opinion by the
District Court as to the merits of the claims or defenses asserted by either side.

The District Court granted preliminary approval of the Settlement on <<INSERT PRELIMINARY
APPROVAL DATE>>. At that time, the District Court also preliminarily approved the Plaintiffs to serve as the
Class Representatives, and the law firm Blumenthal Nordrehaug Bhowmik De Blouw LLP to serve as Class
Counsel.

3. What are the terms of the Settlement?

Gross Settlement Amount. Defendant has agreed to pay an “all in” amount of Four Hundred Twenty-Five
Thousand Dollars ($425,000) (the “Gross Settlement Amount”) to fund the settlement of this Action. The
Gross Settlement Amount includes all payments of Settlement Shares to the Class contemplated by the
Settlement, Class Counsel’s attorneys’ fees and costs, Settlement Administration expenses, the Class
Representative Service Payments to the Plaintiffs, and the PAGA Payment. The entirety of the Gross
Settlement Amount will be disbursed, with no reversion to Defendant and Defendant shall separately pay any
applicable employer-side payroll taxes.

Defendant shall fund the Gross Settlement Amount approximately thirty (30) days after the District Court has
granted Final Approval of the Settlement, and the Gross Settlement Amount will be disbursed by the Settlement
Administrator 21 days after receipt of the funds. If there are objections or an appeal, the funding and payments
to the Class will be delayed.

Amounts to be Paid From the Gross Settlement Amount. The District Court has tentatively approved certain
payments to be made from the Gross Settlement Amount as follows, which will be subject to final approval by
the District Court, and which will be deducted from the Gross Settlement Amount before settlement payments
are made to Class Members who do not request exclusion (“Participating Class Members”):

      Settlement Administration Expenses. Payment to the Settlement Administrator, estimated not to exceed
       $15,000, for expenses, including expenses of notifying the Class of the Settlement, processing opt outs,
       and distributing settlement payments and tax forms.
                                                        2
            Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 46 of 98
      Attorneys’ Fees and Costs. Payment to Class Counsel of reasonable attorneys’ fees not to exceed
       $106,250 (25% of the Gross Settlement Amount), and an additional amount to reimburse actual
       litigation expenses not to exceed $12,000. Class Counsel has been prosecuting the Action on behalf of
       Plaintiffs and the Class on a contingency fee basis (that is, without being paid any money to date) and
       has been paying all litigation costs and expenses.

      Class Representative Service Payments. Class Representative Service Payments not to exceed Ten
       Thousand Dollars ($10,000) to each of the Plaintiffs, or such lesser amount as may be approved by the
       District Court, to compensate them for their services on behalf of the Class in initiating and prosecuting
       the Action, and for the risks they undertook, and as consideration for a general release of claims by them
       individually.

      PAGA Payment. A payment of $50,000, with 75% going ($37,500) to the California’s Labor and
       Workforce Development Agency ("LWDA ") and the remaining 25% ($12,500) (all individuals who are
       or previously were employed by Defendant who worked in California and who were classified as non-
       exempt during the period March 6, 2017 to April 20, 2019) relating to Plaintiff’s claim under PAGA.
       The PAGA Payment to the Aggrieved Employees will be allocated on a pro rata basis based upon their
       workweeks during the period March 6, 2017 to April 20, 2019.

Calculation of Payments to Participating Class Members. After all of the payments of the court-approved
Attorneys’ Fees and Costs, the Class Representative Service Payments, the PAGA Payment and the Settlement
Administration Expenses are deducted from the Gross Settlement Amount, the remaining portion, the “Net
Settlement Amount” shall be distributed to class members who do not request exclusion (“Participating Class
Members”). The Net Settlement Amount shall be paid as follows:

The Settlement Share for each Participating Class Member will be calculated by (a) dividing the Net Settlement
Amount by the total number of workweeks of all Participating Class Members worked during the Class Period
to determine the value of each workweek and (b) multiplying the result by each individual Participating Class
Member’s total number of workweeks worked as a Class Member during the Class Period.

If the Settlement is approved by the District Court and you do not opt out, you will automatically be
mailed a check for your Settlement Share to the same address as this Class Notice. You do not have to do
anything to receive a payment. If your address has changed, you must contact the Settlement Administrator to
inform them of your correct address to insure you receive your payment.

Tax Matters. Fifty percent (50%) of each Participating Class Member’s Settlement Share is in settlement of
wage claims, and will be paid subject to wage withholdings, and shall be reported on IRS Form W-2. Fifty
percent (50%) of each Participating Class Member’s Settlement Share is in settlement of claims for interest and
penalties, and shall be reported on IRS Form 1099.

Participating Class Members shall be responsible for paying any employee taxes owing on their Settlement
Shares. Neither Class Counsel nor Defendant’s Counsel intend anything contained in this Settlement to
constitute advice regarding taxes or taxability. You may wish to consult a tax advisor concerning the tax
consequences of the payments received under the Settlement.

Conditions of Settlement. This Settlement is conditioned upon the District Court entering an order granting
final approval of the Settlement.

4. What Do I Release Under the Settlement?

Released Class Claims. Upon the Effective Date, any person who is a Participating Class Member (i.e.
someone who does not opt-out) shall be deemed to have fully and finally released all claims alleged in the
                                                  3
              Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 47 of 98
operative complaint (including any amended complaint filed prior to Final Approval) or which could have been
alleged based on the asserted facts regardless of whether such claims arise under federal, state and/or local law,
statute, ordinance, regulation, common law, or other source of law, which occurred during the Class Period, and
a release from the State of California of all PAGA claims based on the Labor Code violations alleged in the
operative complaint which occurred during the time period of March 6, 2017 to April 20, 2019 (“Released
Claims”). The Released Claims shall specifically include all claims under the laws alleged in the operative
complaint, as well as any and all claims, causes of action, damages, wages, premiums, penalties, attorneys’ fees,
costs, and any other form of relief or remedy in law, equity, of whatever kind or nature and for any relief
whatsoever, including monetary, injunctive, or declaratory relief, whether direct or indirect, whether under
federal law or the law of any state, whether suspected or unsuspected, whether known or unknown, which the
Plaintiffs or any Participating Class Member has against the Released Parties or any of them for any acts
occurring during the Class Period that were pled or could have been pled in the Action based on the facts,
subject matter or the factual or legal allegations in the Action including claims that are based upon or arise out
of the California Labor Code or any similar provision of federal, state or local law. These Released Claims
exclude claims of wrongful termination, unemployment insurance, social security, disability, and workers’
compensation, and class claims outside of the Class Period and PAGA claims outside of the time period of
March 6, 2017 to April 20, 2019.

This means that, if you do not timely and formally exclude yourself from the settlement, you cannot sue,
continue to sue, or be part of any other lawsuit against Defendant about the legal issues resolved by this
Settlement. Specifically, you may also be a member of a putative class identified in the later-filed action
Gonzalez v. L’Oreal USA, S/D, Inc., Los Angeles Superior Court Case No. 19STCV00689, which raises some
or all of the same alleged claims asserted in this case, and participating in this Settlement may impact your
right, if any, to participate in any subsequent judgment or settlement in that action.

This release specifically includes claims under the federal Fair Labor Standards Act based on the facts or
theories raised in this lawsuit. If you do not exclude yourself from this settlement, you will have waived
those claims.

If you do not exclude yourself from this Settlement, all of the District Court’s orders in this Action will apply to
you and legally bind you.

5. How much will my payment be?

[Defendant’s records reflect that you worked<<_____>> weeks during the Class Period as a non-exempt
employee for Defendant. Your estimated Settlement Share is <<_______>>.]


6. How can I get a payment?

To get money from the settlement, you do not have to do anything. A check for your settlement payment
will be mailed automatically to the same address as this Class Notice. If your address is incorrect or has
changed, you must notify the Settlement Administrator. The Settlement Administrator is: _________________
(800) __________.

The District Court will hold a hearing on __________________ to decide whether to approve the Settlement. If
the District Court approves the Settlement and there are no objections or appeals, payments will be mailed
within approximately two months after this hearing. If there are objections or appeals, resolving them can take
time, perhaps more than a year. Please be patient.

7. What if I don’t want to be a part of the Settlement?

If you do not wish to participate in the Settlement, you may exclude yourself from the Settlement or “opt out.”
                                                        4
            Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 48 of 98
If you opt out, you will receive NO money from the Settlement, and you will not be bound by its terms.

To opt out, you must submit to the Settlement Administrator, by First Class Mail, a written, signed and dated
request to opt-out postmarked no later than __________________. The request to opt-out must state in
substance: “I have read the Class Notice and I wish to opt-out of the class action and settlement of the case
Conti v. L’Oreal USA S/D, Inc., Case No. 1:19-cv-00769.” The request to opt-out must contain your name,
address, and signature. To be valid, the request to opt-out must be completed by you and must be timely
submitted to the Settlement Administrator. No other person may opt-out on behalf of a living member of the
Class. Anyone who submits a timely and valid request to opt out shall not be deemed a Class Member and will
not receive any payment as part of this Settlement.

The address for the Settlement Administrator is ________________________________________. Written
requests for exclusion that are postmarked after                 _____, or are incomplete or unsigned will be
rejected, and those Class Members will remain bound by the Settlement and the release described above.

8. How do I tell the District Court that I don’t like the Settlement?

You can ask the Court to deny approval by filing a written objection or appearing at the hearing to make an oral
objection. You can’t ask the Court to order a different settlement; the Court can only approve or reject the
settlement. If the Court denies approval, no settlement payments will be sent out and the lawsuit will continue.
If that is what you want to happen, you must object.

Any Class Member who has not opted out and believes that the Settlement should not be finally approved by
the District Court for any reason may object to the proposed Settlement. Objections must be in writing and state
your (the Class Member’s) name, current address, telephone number, and describe why you believe the
Settlement is not fair and reasonable and whether you intend to appear at the final approval hearing. All
objections or other correspondence must also state the name and number of the case, which is Conti v. L’Oreal
USA S/D, Inc., in the United States District Court for the Eastern District of California, Case No. 1:19-cv-
00769-AWI. In addition, you may enter an appearance through an attorney if you so desire.

Any objections must be delivered or postmarked and mailed to the Settlement Administrator and the
Settling Parties’ counsel no later than ________________. The address for the Settlement Administrator is
________________________________________.

The addresses for Settling Parties’ counsel are as follows:

          Class Counsel:                                      Counsel for Defendant:
          Norman Blumenthal                                   Angela J. Rafoth
          Blumenthal Nordrehaug Bhowmik                       Littler Mendelson, P.C.
          De Blouw LLP                                        333 Bush Street, 34th Floor
          2255 Calle Clara                                    San Francisco, CA 94104
          La Jolla, CA 92037
          Tel: 858-551-1223 / Fax: 858-551-1232
          Email: Norm@bamlawca.com
          Website: www.bamlawca.com

To object to the Settlement, you must not opt out, and if the Court approves the Settlement despite your
objection, you will be bound by the terms of the Settlement and receive payment for your Settlement Share.
Any Class Member who does not object in the manner provided in this Class Notice shall have waived any
objection to the Settlement, whether by appeal or otherwise.

9. When and where will the Court decide whether to approve the Settlement?
                                                 5
            Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 49 of 98
The Court will hold a Final Approval Hearing at 00:00 AM/PM on __________, , at the United States District
Court for the Eastern District of California, located at 2500 Tulare Street, Fresno, California 93721, in
Courtroom 2 on the 8th Floor before District Judge Lawrence J. O’Neill. At this hearing the Court will consider
whether the Settlement is fair, reasonable, and adequate. The purpose of this hearing is for the Court to
determine whether to grant final approval of the Settlement. If there are objections, the Court will consider
them. This hearing may be rescheduled by the Court without further notice to you. You are not required to
attend the Final Approval Hearing, although any Class Member is welcome to attend the hearing.

10. How do I get more information about the Settlement?

You may call the Settlement Administrator at ____________ or write to Conti v. L’Oreal Settlement
Administrator, c/o ____________________________; or contact Class Counsel at 1-858-551-1223.

This Class Notice summarizes the proposed settlement. More details are in the Settlement Agreement. You
may receive a copy of the Settlement Agreement, the Final Judgment or other Settlement documents by writing
to Class Counsel. You may also get more details by examining the Court’s file using PACER at
http://www.caed.uscourts.gov/ and entering the Case No. 1:19-cv-00769, or by going to the Clerk’s Office
located at Room 1501 on the 1st Floor of the Robert E. Coyle United States Courthouse, 2500 Tulare Street,
Fresno, 93721 during regular business hours.

                PLEASE DO NOT CALL THE COURT ABOUT THIS CLASS NOTICE.

IMPORTANT:

      You must inform the Settlement Administrator of any change of address to ensure receipt of your
       settlement payment.

      Settlement checks will be null and void 180 days after issuance if not deposited or cashed. If the check
       of a Participating Class Member remains uncashed by the expiration date, the funds from such uncashed
       checks for the Class will be deposited as with the Unclaimed Property fund maintained by the Controller
       for with the State of California where the funds may be claimed. If your check is lost or misplaced, you
       should contact the Settlement Administrator immediately to request a replacement.




                                                      6
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 50 of 98


                            EXHIBIT B

        [ORDER OF PRELIMINARY APPROVAL OF SETTLEMENT]
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 51 of 98

 1                                       EXHIBIT B
 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11
                            EASTERN DISTRICT OF CALIFORNIA
12

13

14    ANGELA CONTI and JUSTINE              CASE NO. 1:19-CV-00769-LJO-SKO
      MORA, individuals, on behalf of         Assigned to: Hon. Lawrence J. O’Neill
15    themselves, and on behalf of all
16    persons similarly situated,             [PROPOSED] ORDER:
17                 Plaintiffs,                (1) GRANTING PRELIMINARY
      vs.                                         APPROVAL OF SETTLEMENT;
18
                                              (2)    APPROVING CLASS NOTICE;
19    L’OREAL USA S/D, INC., a
                                              (3) APPOINTING SETTLEMENT
20    Corporation; and Does 1 through 50,
                                                  ADMINISTRATOR; AND,
      Inclusive,
21                                            (4) SCHEDULING FINAL
                   Defendants.                    APPROVAL HEARING
22

23

24

25

26

27

28

      CASE NO. 1:18-CV-00755-AWI                                                ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 52 of 98

 1                 On __________, 2019, a hearing was held on the motion of Plaintiffs
 2    Angela Conti and Justine Mora (“Plaintiffs”) for preliminary approval of the
 3    Parties’ proposed settlement (“Settlement”), approval of the notice to be sent to the
 4    class about the settlement, and the setting of a date for the hearing on final approval
 5    of the settlement. Blumenthal Nordrehaug Bhowmik De Blouw LLP appeared for
 6    Plaintiffs, and Littler Mendelson, P.C. appeared for Defendant L’Oreal USA S/D,
 7    Inc. (“Defendant”).
 8                 The Court having read and considered the papers on the motion, the
 9    arguments of counsel, and the law, and good cause appearing therefore,
10                 IT IS ORDERED:
11          1.    This Order incorporates the defined terms in the Class Action Settlement
12    Agreement (the “Agreement”) (Declaration of Kyle Nordrehaug Exh. ___).
13    Pursuant to the terms of the Agreement, Plaintiffs and Participating Class Members
14    will take only that which is stated in the Agreement.
15          2.    Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1711 et seq.
16    (“CAFA”), the Defendant caused the mailing of the CAFA Notice to the Attorney
17    General of the United States and the appropriate state official in each state in which
18    a Class Member reportedly resides at the time of CAFA Notice according to
19    Defendant’s records and as updated following a National Change of Address
20    search. Accordingly, the Court finds that Defendant has discharged its obligations
21    under CAFA to provide notice to the appropriate federal and state officials.
22          3.    Pursuant to the Agreement, the Class is conditionally certified for
23    settlement purposes only.     The Class is defined as all individuals who are or
24    previously were employed by Defendant who worked in California, were classified
25    as non-exempt, and who separated from their employment between March 6, 2014
26    and February 20, 2018 (the “Class Period”).
27          4.    The Parties’ Agreement is granted preliminary approval as it meets the
28    criteria for preliminary settlement approval. The Settlement falls within the range
                                               -1-
      CASE NO. 1:18-CV-00755-AWI                                                      ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 53 of 98

 1    of possible approval as fair, adequate and reasonable, and appears to be the product
 2    of arm’s-length and informed negotiations and to treat all Class Members fairly.
 3    Continued litigation would have been expensive for both sides.              The Parties
 4    acknowledge that litigating and trying this action may have resulted in delay of any
 5    recovery, involved significant risk as to liability and certification, and led to
 6    possible appeals. Class Counsel received the relevant information for the Class.
 7    Plaintiffs have adequately demonstrated that the agreement to settle did not occur
 8    until Plaintiffs and Class Counsel possessed sufficient information to evaluate the
 9    case and make an informed decision about settlement.
10          5.    The Parties’ proposed notice plan is constitutionally sound because
11    individual notices will be mailed to all class members whose identities are known
12    to the Parties, and such notice is the best notice practicable. The Parties’ proposed
13    Notice of Proposed Settlement of Class Action and Hearing Date for Final Court
14    Approval (“Class Notice”) attached to the Agreement as Exhibit A, sufficiently
15    informs Class Members of the terms of the Settlement, their rights under the
16    Settlement, their rights to object to the settlement, their right to receive a Settlement
17    Share or elect not to participate in the Settlement, and the processes for doing so,
18    and the date and location of the final approval hearing, and therefore is approved.
19          6.    Any Class Member who does not submit a valid request for exclusion
20    will receive a Settlement Share based upon the allocation formula in the
21    Agreement. Class Members who wish to exclude themselves from the Settlement
22    must mail to the Settlement Administrator not later than 45 days after the
23    Settlement Administrator mails the Class Notice Packets a signed Election Not to
24    Participate in accordance with the instructions in the Class Notice.
25          7.    Any Class Member who wishes to comment on or object to the
26    Settlement, the attorneys’ fees and costs, and/or the proposed Class Representative
27    Service Payments has until 45 days after the mailing of the Class Notice to submit
28
                                                -2-
      CASE NO. 1:18-CV-00755-AWI                                                        ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 54 of 98

 1    his or her written comment or objection pursuant to the procedures set forth in the
 2    Class Notice. Class Counsel must file their application for the attorneys’ fees and
 3    costs no later than 14 days prior to the end of the objection period, and the
 4    application will be heard at the Final Approval Hearing.
 5          8.    ILYM Group is appointed to act as the Settlement Administrator,
 6    pursuant to the terms set forth in the Settlement.
 7          9.    Blumenthal Nordrehaug Bhowmik De Blouw LLP is approved as Class
 8    Counsel and the Plaintiffs are approved as the Class Representative.
 9          10. Defendant is directed to provide the Settlement Administrator with the
10    Class Members’ Class Data as specified by the Agreement no later than 30 days
11    after the date of entry of this order.      Pursuant to the terms set forth in the
12    Agreement, the Class Data, its contents and any files containing Class Data shall
13    remain strictly confidential for the Settlement Administrator’s eyes only, not to be
14    disclosed to Plaintiffs or to Class Counsel or to any Class Member.
15          11. The Class Notice attached as Exhibit A to the Agreement is approved.
16    The Settlement Administrator is directed to mail the approved Class Notice by first-
17    class mail to the Class Members at their last known address no later than 21 days
18    after receipt of the Class Data.
19          12. A Final Approval Hearing will be held on ___________ _______, at
20    _______ in Courtroom 4, to determine whether the Settlement should be granted
21    final approval as fair, reasonable, and adequate as to the Class Members. The Court
22    will hear all evidence and argument necessary to evaluate the Settlement, and will
23    consider the request for approval of attorneys’ fees and costs and for approval of
24    the Class Representative Service Payments. Class Members and their counsel may
25    support or oppose the Settlement and the motion for an award of attorneys’ fees and
26    costs and the Class Representative Service Payments, if they so desire, as set forth
27    in the Class Notice.
28          13. Any Class Member may appear at the final approval hearing in person
                                               -3-
      CASE NO. 1:18-CV-00755-AWI                                                   ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 55 of 98

 1    or by his or her own attorney and show cause why the Court should not approve the
 2    Settlement, or object to the motion for an award of attorneys’ fees and costs and the
 3    Class Representative Service Payments. For any written comments or objections to
 4    be considered at the hearing, the Class Member must submit the written objections
 5    to the Settlement Administrator in compliance with the instructions in the Class
 6    Notice and describe the nature of the Class Member’s comments, support or
 7    objection.
 8          14.    The Court reserves the right to continue the date of the final approval
 9    hearing without further notice to Class Members. The Court retains jurisdiction to
10    consider all further applications arising out of or in connection with the Settlement.
11    DATED: _____________
12

13                                               HON. LAWRENCE J. O’NEILL
                                                U.S. DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -4-
      CASE NO. 1:18-CV-00755-AWI                                                      ORDER
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 56 of 98


                            EXHIBIT C

[ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
                          JUDGMENT]
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 57 of 98

 1                                       EXHIBIT C
 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11
                            EASTERN DISTRICT OF CALIFORNIA
12

13

14    ANGELA CONTI and JUSTINE              CASE NO. 1:19-CV-00769-LJO-SKO
      MORA, individuals, on behalf of         Assigned to: Hon. Lawrence J. O’Neill
15    themselves, and on behalf of all
16    persons similarly situated,             [PROPOSED] ORDER:
17                                            (1) GRANTING FINAL APPROVAL
                   Plaintiffs,                    TO CLASS ACTION
18    vs.                                         SETTLEMENT; AND,
19    L’OREAL USA S/D, INC., a                (2) ENTERING FINAL JUDGMENT
20    Corporation; and Does 1 through 50,
      Inclusive,
21
                   Defendants.
22

23

24

25

26

27

28

      CASE NO. 1:18-CV-00755-AWI                                                ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 58 of 98

 1                  On ___________________, a hearing was held on the motion of
 2    Plaintiffs Angela Conti and Justine Mora (“Plaintiff”) for final approval of the class
 3    settlement (the “Settlement”) and payments to the Class, the Plaintiffs, Class
 4    Counsel, and the Settlement Administrator. Blumenthal Nordrehaug Bhowmik De
 5    Blouw LLP appeared for Plaintiffs, and Littler Mendelson, P.C. appeared for
 6    Defendant L’Oreal USA S/D, Inc. (“Defendant”).
 7                  The Parties have submitted their Settlement, which this Court
 8    preliminarily approved by its _________________, order (Docket No. __) (the
 9    “Preliminary Approval Order”). In accordance with the Preliminary Approval
10    Order, Class Members have been given notice of the terms of the Settlement and
11    the opportunity to comment on or object to it or to exclude themselves from its
12    provisions.
13                  Having received and considered the Settlement, the supporting papers
14    filed by the Parties, and the evidence and argument received by the Court before
15    entering the Preliminary Approval Order and at the final approval hearing, the
16    Court grants final approval of the Settlement, enters this Final Approval Order, and
17    HEREBY ORDERS and MAKES DETERMINATIONS as follows:
18

19          1.      Except as otherwise specified herein, the Court for purposes of this
20    Final Approval Order and Judgment adopts all defined terms set forth in the Class
21    Action Settlement Agreement (“Agreement”).
22          2.      The Court has jurisdiction over this Action and the Settlement pursuant
23    to 28 U.S.C. section 1331.
24          3.      For settlement purposes only, the Court confirms the certification of
25    the Class. The Class is defined as all individuals who are or previously were
26    employed by Defendant who worked in California, were classified as non-exempt,
27    and who separated from their employment between March 6, 2014 and February
28    20, 2018 (the “Class Period”).
                                               -1-
      CASE NO. 1:18-CV-00755-AWI                                                     ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 59 of 98

 1          4.     Pursuant to the Preliminary Approval Order, the Notice of Proposed
 2    Settlement of Class Action and Hearing Date for Final Court Approval (“Class
 3    Notice”) was sent to each class member by first-class mail. The Class Notice
 4    informed Class Members of the terms of the Settlement, their right to receive a
 5    Settlement Share, their right to comment on or object to the Settlement and/or the
 6    attorneys’ fees and costs, their right to elect not to participate in the Settlement and
 7    pursue their own remedies, and their right to appear in person or by counsel at the
 8    final approval hearing and be heard regarding approval of the Settlement. Adequate
 9    periods of time were provided by each of these procedures.
10          5.     The Court finds and determines that this notice procedure afforded
11    adequate protections to Class Members and provides the basis for the Court to
12    make an informed decision regarding approval of the settlement based on the
13    responses of Class Members. The Court finds and determines that the notice
14    provided in this case was the best notice practicable, which satisfied the
15    requirements of law and due process.
16          6.     ___ Class Members filed written objections to the proposed settlement
17    as part of this notice process. [As applicable ___The Court overrules the objections
18    raised by objecting Class Members.]
19          7.     For the reasons stated in the Preliminary Approval Order, the Court
20    finds and determines that the terms of the Settlement are fair, reasonable and
21    adequate to the Class and to each Class Member and that the Participating Class
22    Members will be bound by the Settlement, that the Settlement is ordered finally
23    approved, and that all terms and provisions of the Settlement should be and hereby
24    are ordered to be consummated.
25          8.     The Court finds and determines that the all-inclusive Gross Settlement
26    Amount in the maximum amount of $425,000 and the Settlement Shares to be paid
27    to the Participating Class Members under the Settlement are fair and reasonable.
28    The Court hereby grants final approval to and orders the payment of those amounts
                                               -2-
      CASE NO. 1:18-CV-00755-AWI                                                       ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 60 of 98

 1    be distributed to the Participating Class Members out of the Net Settlement Amount
 2    in accordance with the Agreement. Pursuant to the terms of the Agreement, the
 3    Settlement Administrator is directed to make the payments to each Participating
 4    Class Member in accordance with the Agreement.
 5          9.     The Court finds and determines that the fees and expenses of ILYM
 6    Group in administrating the settlement, in the amount of $______ [not to exceed
 7    $15,000], are fair and reasonable. The Court hereby grants final approval to and
 8    orders that the payment of that amount be paid out of the Gross Settlement Amount
 9    in accordance with the Agreement.
10          10.    The Court finds and determines that the request by Plaintiffs and Class
11    Counsel to the Class Representative Service Payments and the attorneys’ fees and
12    costs pursuant to the Agreement are fair and reasonable. The Court hereby grants
13    final approval to and orders that the payment of the amounts of $ _____ to each of
14    the Plaintiffs for their Class Representative Service Payment [not to exceed $10,000
15    each], $___________ for attorneys’ fees to Class Counsel [not to exceed $106,250],
16    and $________ for reimbursement of litigation expenses and costs [not to exceed
17    $12,000] be paid out of the Gross Settlement Amount in accordance with the
18    Agreement.
19          11.    The Court approves the PAGA Payment in the amount of $50,000 as
20    fair and reasonable. The PAGA Payment shall be allocated in accordance with the
21    Agreement. The PAGA Payment will be distributed to the Aggrieved Employees
22    irrespective of whether the Aggrieved Employee opts out from the Class.
23          12.    Upon the Effective Date, any person who is a Participating Class
24    Member of the Class who does not opt-out shall be deemed to have fully and finally
25    released all claims alleged in the operative complaint (including any amended
26    complaint filed prior to Final Approval) or which could have been alleged based on
27    the asserted facts regardless of whether such claims arise under federal, state and/or
28    local law, statute, ordinance, regulation, common law, or other source of law, which
                                               -3-
      CASE NO. 1:18-CV-00755-AWI                                                     ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 61 of 98

 1    occurred during the Class Period, and a release from the State of California of all
 2    PAGA claims based on the Labor Code violations alleged in the operative
 3    complaint which occurred during the time period of March 6, 2017 to April 20,
 4    2019 (“Released Claims”). The Released Claims shall specifically include all
 5    claims under the laws alleged in the operative complaint, as well as any and all
 6    claims, causes of action, damages, wages, premiums, penalties, attorneys’ fees,
 7    costs, and any other form of relief or remedy in law, equity, of whatever kind or
 8    nature and for any relief whatsoever, including monetary, injunctive, or declaratory
 9    relief, whether direct or indirect, whether under federal law or the law of any state,
10    whether suspected or unsuspected, whether known or unknown, which the Plaintiffs
11    or any Participating Class Member has against the Released Parties or any of them
12    for any acts occurring during the Class Period that were pled or could have been
13    pled in the Action based on the facts, subject matter or the factual or legal
14    allegations in the Action including claims that are based upon or arise out of the
15    California Labor Code or any similar provision of federal, state or local law. These
16    Released Claims exclude claims of wrongful termination, unemployment insurance,
17    social security, disability, and workers’ compensation, and class claims outside of
18    the Class Period and PAGA claims outside of the time period of March 6, 2017 to
19    April 20, 2019.
20          13.    Pursuant to the terms of the Agreement, the Plaintiffs makes the
21    additional following general release of any and all Plaintiffs’ Released Claims as
22    defined in the Agreement.
23          14.    As partial consideration for the Class Representative Service
24    Payments, Plaintiffs’ Released Claims shall include all such claims, whether known
25    or unknown, by the releasing party. Thus, even if Plaintiffs discover facts and/or
26    claims in addition to or different from those that they now know or believe to be
27    true with respect to the subject matter of Plaintiffs’ Released Claims, those claims
28    will remain released and forever barred. Therefore, with respect to Plaintiffs’
                                               -4-
      CASE NO. 1:18-CV-00755-AWI                                                        ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 62 of 98

 1    Released Claims, Plaintiffs expressly waive and relinquish all of the provisions and
 2    all of their rights and benefits under the provisions of section 1542 of the California
 3    Civil Code, which reads:
 4          A general release does not extend to claims that the creditor or
            releasing party does not know or suspect to exist in his or her favor at
 5          the time of executing the release, and that if known by him or her
            would have materially affected his or her settlement with the debtor or
 6          released party.
 7
            15.    Nothing in this order shall preclude any action to enforce the Parties’
 8
      obligations under the Settlement or under this order, including the requirement that
 9
      Defendant make payment in accordance with the Agreement.
10
            16.    If, for any reason, the Settlement ultimately does not become Final (as
11
      defined by the Settlement), this Final Approval Order will be vacated; the Parties
12
      will return to their respective positions in this action as those positions existed
13
      immediately before the Parties executed the Agreement; and nothing stated in the
14
      Agreement or any other papers filed with this Court in connection with the
15
      Settlement will be deemed an admission of any kind by any of the Parties or used as
16
      evidence against, or over the objection of, any of the Parties for any purpose in this
17
      action or in any other action.
18
            17.    The Parties entered into the Settlement solely for the purpose of
19
      compromising and settling disputed claims.         Defendant in no way admit any
20
      violation of law or any liability whatsoever to Plaintiffs and the Class, individually
21
      or collectively, all such liability being expressly denied by Defendant.
22
            18.    By means of this Final Approval Order, this Court hereby enters final
23
      judgment in this action, as defined in Rule 58(a)(1), Federal Rules of Civil
24
      Procedure.
25
            19.    Without affecting the finality of this Final Approval Order and
26
      Judgment in any way, the Court retains jurisdiction of all matters relating to the
27
      interpretation, administration, implementation, effectuation and enforcement of this
28
                                               -5-
      CASE NO. 1:18-CV-00755-AWI                                                       ORDER
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 63 of 98

 1    Order and the Settlement.
 2          20.    The Parties are hereby ordered to comply with the terms of the
 3    Agreement.
 4          21.    This action is dismissed with prejudice, each side to bear its own costs
 5    and attorneys’ fees except as provided by the Settlement and this Final Approval
 6    Order and Judgment.
 7    DATED: _____________
 8

 9                                                HON. ANTHONY W. ISHII
                                               U.S. DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -6-
      CASE NO. 1:18-CV-00755-AWI                                                    ORDER
Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 64 of 98




                         EXHIBIT #2
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 65 of 98
                   Blumenthal Nordrehaug Bhowmik De Blouw LLP
                       2255 Calle Clara, La Jolla, California 92037
                                  Tel: (858) 551-1223
                                  Fax: (885) 551-1232

                                       FIRM RESUME

Areas of Practice: Employee, Consumer and Securities Class Actions, Wage and Hour Class
Actions, Civil Litigation, Business Litigation.


                                 ATTORNEY BIOGRAPHIES

Norman B. Blumenthal
Partner
Practice Areas: Consumer and Securities Class Action, Civil Litigation, Wage and Hour Class
Actions, Transactional Law
Admitted: 1973, Illinois; 1976, California
Biography: Law Clerk to Justice Thomas J. Moran, Illinois Supreme Court, 1973-1975, while on
Illinois Court of Appeals. Instructor, Oil and Gas Law: California Western School of Law, 1981;
University of San Diego School of Law, 1983. President and Chairman of the Board, San Diego
Petroleum Club Inc., 1985-1986. Chief Operating Officer and General Counsel, Brumark
Corporation, 1980-1987. Partner, Blumenthal & Ostroff, 1988-1995. Partner, Blumenthal, Ostroff
& Markham, 1995-2001. Partner, Blumenthal & Markham, 2001-2007. Partner, Blumenthal &
Nordrehaug, 2007. Partner, Blumenthal, Nordrehaug & Bhowmik, 2008-present
Member: San Diego County, Illinois State and American Bar Associations; State Bar of California.
Educated: University of Wisconsin (B.A., 1970); Loyola University of Chicago (J.D., 1973)

Kyle R. Nordrehaug
Partner
Practice Areas: Consumer and Securities Class Actions, Wage and Hour Class Actions, Civil
Litigation
Admitted: 1999, California
Biography: Associate, Blumenthal, Ostroff & Markham, 1999-2001. Associate, Blumenthal &
Markham, 2001-2007. Partner, Blumenthal & Nordrehaug, 2007. Partner, Blumenthal,
Nordrehaug & Bhowmik, 2008-present
Member: State Bar of California, Ninth Circuit Court of Appeals, Third Circuit Court of Appeals
Educated: University of California at Berkeley (B.A., 1994); University of San Diego School of
Law (J.D. 1999)
Awards: Top Labor & Employment Attorney 2016; Top Appellate Reversal - Daily Journal
2015; Super Lawyer 2015-2018

Aparajit Bhowmik
Partner
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2006, California
Educated: University of California at San Diego (B.A., 2002); University of San Diego School of
Law (J.D. 2006)
Awards: Rising Star 2015
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 66 of 98
Nicholas J. De Blouw
Partner
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2011, California
Educated: Wayne State University (B.A. 2008); California Western School of Law (J.D. 2011)

Piya Mukherjee
Associate Attorney
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2010, California
Educated: University of California, San Diego (B.S. 2006); University of Southern California,
Gould School of Law (J.D. 2010)

Victoria Rivapalacio
Associate Attorney
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2011, California
Educated: University of California at San Diego (B.A., 2003); George Washington University
Law School (J.D. 2010)

Ricardo Ehmann
Associate Attorney
Practice Areas: Civil Litigation; Wage and Hour Class Actions
Admitted: 2018, California; 2004, Nevada
Educated: University of California, San Diego (B.A. 1998); Loyola Law School (J.D. 2001)

Jeffrey S. Herman
Associate Attorney
Practice Areas: Civil Litigation; Wage and Hour Class Actions
Admitted: 2011, California; 2016 Arizona
Educated: University of Michigan (B.A. 2008); California Western School of Law (J.D. 2011)

Charlotte James
Associate Attorney
Practice Areas: Civil Litigation; Wage and Hour Class Actions
Admitted: 2016, California
Educated: San Diego State University; California Western School of Law

                                      REPORTED CASES

Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425 (9th Cir. 2015); Securitas Security Services
USA, Inc. v. Superior Court, 234 Cal. App. 4th 1109 (Cal. Feb. 27, 2015); Sussex v. United States
Dist. Court for the Dist. of Nev., 781 F.3d 1065 (9th Cir. 2015); In re Tobacco Cases II, 41 Cal. 4th
1257 (2007); Washington Mutual Bank v. Superior Court, 24 Cal. 4th 906 (2001); Rocker v.
KPMG LLP, 148 P.3d 703; 122 Nev. 1185 (2006); PCO, Inc. v. Christensen, Miller, Fink, Jacobs,
Glaser, Weil & Shapiro, LLP, 150 Cal. App. 4th 384 (2007); Hall v. County of Los Angeles, 148
Cal. App. 4th 318 (2007); Coshow v. City of Escondido, 132 Cal. App. 4th 687 (2005); Daniels v.
Philip Morris, 18 F.Supp 2d 1110 (S.D. Cal.1998); Gibson v. World Savings & Loan Asso., 103 Cal.
App. 4th 1291 (2003); Jordan v. Department of Motor Vehicles, 75 Cal. App. 4th 445 (1999); Jordan
v. Department of Motor Vehicles, 100 Cal.App. 4th 431 (2002); Norwest Mortgage, Inc. v. Superior
Court, 72 Cal.App.4th 214 (1999); Hildago v. Diversified Transp. Sya, 1998 U.S. App. LEXIS 3207
      Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 67 of 98
(9th Cir. 1998); Kensington Capital Mgal. v. Oakley, Inc., 1999 U.S. Dist LEXIS 385;
Fed.Sec.L.Rep. (CCH) P90, 411 (1999 C.D. Cal.); Lister v. Oakley, Inc., 1999 U.S. Dist. LEXIS
384; Fed. Sec. L. Rep. (CCH) P90,409 (C.D Cal. 1999); Olszewski v. Scripps Health, 30 Cal. 4th
798 (2003); Steroid Hormone Product Cases, 181 Cal. App. 4th 145 (2010); Owen v. Macy's, Inc.,
175 Cal. App. 4th 462 (2009); Taiheiyo Cement Corp. v. Superior Court, 117 Cal. App. 4th 380
(2004); Taiheiyo Cement Corp. v. Superior Court, 105 Cal.App. 4th 398 (2003); McMeans v.
Scripps Health, Inc., 100 Cal. App. 4th 507 (2002); Ramos v. Countrywide Home Loans, 82
Cal.App. 4th 615 (2000); Tevssier v. City of San Diego, 81 Cal.App. 4th 685 (2000); Washington
Mutual Bank v. Superior Court, 70 Cal. App. 4th 299 (1999); Silvas v. E*Trade Mortg. Corp., 514
F.3d 1001 (9th Cir. 2008); Silvas v. E*Trade Mortg. Corp., 421 F. Supp. 2d 1315 (S.D. Cal. 2006);
McPhail v. First Command Fin. Planning, Inc., 2009 U.S. Dist. LEXIS 26544 (S.D. Cal. 2009);
McPhail v. First Command Fin. Planning, Inc., 251 F.R.D. 514 (S.D. Cal. 2008); McPhail v. First
Command Fin. Planning, Inc., 247 F.R.D. 598 (S.D. Cal. 2007); Barcia v. Contain-A-Way, Inc.,
2009 U.S. Dist. LEXIS 17118 (S.D. Cal. 2009); Barcia v. Contain-A-Way, Inc., 2008 U.S. Dist.
LEXIS 27365 (S.D. Cal. 2008); Wise v. Cubic Def. Applications, Inc., 2009 U.S. Dist. LEXIS
11225 (S.D. Cal. 2009); Gabisan v. Pelican Prods., 2009 U.S. Dist. LEXIS 1391 (S.D. Cal. 2009);
La Jolla Friends of the Seals v. Nat'l Oceanic & Atmospheric Admin. Nat'l Marine Fisheries Serv.,
630 F. Supp. 2d 1222 (S.D. Cal. 2009); La Jolla Friends of the Seals v. Nat'l Oceanic & Atmospheric
Admin. Nat'l Marine Fisheries Serv., 2008 U.S. Dist. LEXIS 102380 (S.D. Cal. 2008); Louie v.
Kaiser Found. Health Plan, Inc., 2008 U.S. Dist. LEXIS 78314 (S.D. Cal. 2008); Weltman v. Ortho
Mattress, Inc., 2010 U.S. Dist. LEXIS 20521 (S.D. Cal. 2010); Weltman v. Ortho Mattress, Inc.,
2008 U.S. Dist. LEXIS 60344 (S.D. Cal. 2008); Curry v. CTB McGraw-Hill, LLC, 2006 U.S. Dist.
LEXIS 5920; 97 A.F.T.R.2d (RIA) 1888; 37 Employee Benefits Cas. (BNA) 2390 (N.D. Cal. 2006);
Reynov v. ADP Claims Servs. Group, 2006 U.S. Dist. LEXIS 94332 (N.D. Cal. 2006); Kennedy v.
Natural Balance Pet Foods, Inc., 2010 U.S. App. LEXIS 248 (9th Cir. 2010); Kennedy v. Natural
Balance Pet Foods, Inc., 2008 U.S. Dist. LEXIS 38889 (S.D. Cal. 2008); Kennedy v. Natural
Balance Pet Foods, Inc., 2007 U.S. Dist. LEXIS 57766 (S.D. Cal. 2007); Sussex v. Turnberry/MGM
Grand Towers, LLC, 2009 U.S. Dist. LEXIS 29503 (D. Nev. 2009); Picus v. Wal-Mart Stores, Inc.,
256 F.R.D. 651 (D. Nev. 2009); Tull v. Stewart Title of Cal., Inc., 2009 U.S. Dist. LEXIS 14171
(S.D. Cal. 2009); Keshishzadeh v. Gallagher, 2010 U.S. Dist. LEXIS 46805 (S.D. Cal. 2010);
Keshishzadeh v. Arthur J. Gallagher Serv. Co., 2010 U.S. Dist. Lexis 116380 (S.D. Cal. 2010); In
re Pet Food Prods. Liab. Litig., MDL Docket No. 1850 (All Cases), 2008 U.S. Dist. LEXIS 94603
(D.N.J. 2008); In re Pet Food Prods. Liab. Litig., 629 F.3d 333 (3rd. Cir. 2010); Puentes v. Wells
Fargo Home Mortgage, Inc., 160 Cal. App. 4th 638 (2008); Rezec v. Sony Pictures Entertainment,
Inc., 116 Cal. App. 4th 135 (2004); Badillo v. Am. Tobacco Co., 202 F.R.D. 261 (D. Nev. 2001);
La Jolla Friends of the Seals v. Nat’l Oceanic & Atmospheric Admin., 2010 U.S. App. Lexis 23025
(9th Cir. 2010); Dirienzo v. Dunbar Armored, Inc., 2011 U.S. Dist. Lexis 36650 (S.D. Cal. 2011);
Rix v. Lockheed Martin Corp., 2011 U.S. Dist Lexis 25422 (S.D. Cal. 2011); Weitzke v. Costar
Realty Info., Inc., 2011 U.S. Dist Lexis 20605 (S.D. Cal. 2011); Goodman v. Platinum Condo. Dev.,
LLC, 2011 U.S. Dist. LEXIS 36044 (D. Nev. 2011); Sussex v. Turnberry/MGM Grand Towers,
LLC, 2011 U.S. Dist. LEXIS 14502 (D. Nev 2011); Smith v. Kaiser Foundation Hospitals, Inc.,
2010 U.S. Dist. Lexis 117869 (S.D. Cal. 2010).


LEAD COUNSEL - CLASS ACTION & REPRESENTATIVE CASES

Sakkab v. Luxxotica Retail North America – In Litigation, On Appeal
United states District Court, Southern District of California; U.S. Court of Appeals 9th Circuit
The panel reversed the district court’s order granting Luxottica Retail North America,
Inc.’s motion to compel arbitration of claims and dismissing plaintiff’s first amended
complaint, in a putative class action raising class employment-related claims and a non-
class representative claim for civil penalties under the Private Attorney General Act.
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 68 of 98
Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, (9th Cir. 2015).
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations, Filed January 2012
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Securitas Wage and Hour Cases - In Litigation, Court of Appeal Fourth Appellate District
California
Court of Appeals concluded the trial court correctly ruled that Iskanian rendered the
PAGA waiver within the parties' dispute resolution agreement unenforceable. However,
the court then ruled the trial court erred by invalidating and severing the waiver provision,
including an enforceable class action waiver, from the agreement and sending Edwards's
entire complaint, including her class action and PAGA claims, to arbitration.
Securitas Security Services USA, Inc. v. Superior Court, 234 Cal. App. 4th 1109,(Cal. Feb. 27,
2015).
Los Angeles County Superior Court, JCC Proceeding No. 4837
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations, Filed
December 2013
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Sussex v. Turnberry / MGM Grand Towers - In Litigation, U.S. Court of Appeals 9th Circuit
The panel determined that the district court clearly erred in holding that its decision to
intervene mid-arbitration was justified under Aerojet-General. Specifically, the panel held that
the district court erred in predicting that an award issued by the arbitrator would likely be
vacated because of his “evident partiality” under 9 U.S.C. § 10(a)(2).

Sussex v. United States Dist. Court for the Dist. of Nev., 781 F.3d 1065 (9th Cir. 2015).
U.S. District Court, District of Nevada, Case No. 08-cv-00773
Nature of Case: Securities Violations, Fraud in the sale of Condo/Hotel Units, Filed in 2008
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates

4G Wireless Wage Cases - Settled
Orange County Superior Court, JCCP No. 4736
Nature of Case: Employee Wage and Hour Class Action; Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Classic Party Rentals Wage & Hour Cases - Settled
Los Angeles Superior Court, Case No. JCCP No. 4672
Nature of Case: Off the Clock; Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Lavi & Ebrahimian

Abu-Arafeh v. Norco Delivery Service, Inc. – Settled
San Francisco County Superior Court, Case No. CGC-14-540601
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Aburto v. Verizon - Settled
U.S. District Court, Southern District California, Case No. 11-cv-0088
Nature of Case: Employee Misclassification; Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Adkins v. Washington Mutual Bank - Class Certification Granted, Settled
San Diego County Superior Court, Case No. GIC819546
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 69 of 98
Nature of Case: Unfair Competition - Bank Interest Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Agah v. CompUSA - Settled
U.S. District Court, Central District of California, Case No. SA CV05-1087 DOC (Anx)
Nature of Case: Unfair Competition - Unfair Rebate Program
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Akers v. The San Diego Union Tribune - Settled
San Diego County Superior Court, Case No 37-2010-00088571
Nature of Case: Unfair Competition - Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Allec v. Cross Country Bank - Settled
Orange County Superior Court
Nature of Case: Unfair Business Practices-Deceptive Advertising
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Altman v. SolarCity Corporation - In Litigation, On Appeal
San Diego County Superior Court, Case No. 37-2014-00023450-CU-OE-CTL
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Aquino v. Macy’s West Stores - Settled
Orange County Superior Court, Case No. 30-2010-00395420
Nature of Case: Unfair Competition - Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Baker v. Advanced Disability Management, Inc. – In Litigation
Sacramento County Superior Court, Case No. 34-2014-00160711
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Barcia v. Contain-A-Way - Settled
U.S. District Court, Southern District California, Case No. 07 cv 0938
Nature of Case: ERISA and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group

Bates v. Verengo, Inc. – Settled
Orange County Superior Court, Case No. 30-2012-00619985-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Battle v. Charming Charlie Inc. – In Litigation
San Diego County Superior Court, Case No. 37-2014-00005608
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Workman Law Firm P.C.

Behar v. Union Bank - Settled
Orange County Superior Court, Case No. 30-2009-00317275
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 70 of 98
Nature of Case: Misclassification, Overtime and Labor Code Violations for Priority Banking
Officers
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Bell v. John Stweart Company - In Litigation
Alameda County Superior Court, Case No. RG14728792
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bennett v. Custom Built Personal Training – In Litigation
Monterey County Superior Court, Case No. M127596
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bermant v. Bank of America, Investment Services, Inc. - Settled
Los Angeles Superior Court, Civil Action No. BC342505
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Arias, Ozzello & Gignac;
United Employees Law Group

Bethley v. Raytheon Company - Settled
United States District Court, Central District of California, Case No. SACV10-01741
Nature of Case: Employee Misclassification; Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Betorina v. Randstad US, L.P. - Settled
U.S. District Court Northern District of California, Case No. 3:15-cv-03646-MEJ
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Beverage v. Edcoa Inc. – In Litigation
Sacramento County Superior Court, Case No. 2013-00138279
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bolger v. Dr. Martens - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Deceptive Advertising
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Bova v. Washington Mutual Bank / JP Morgan Chase - Settled
U.S. District Court, Southern District California, Case No. 07-cv-2410
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Bowden v. Sunset Parking Services, LLC & LAZ Parking California, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00101751-CU-OE-CTL
Nature of Case: Unfair Business Practices; Overtime and Labor Code Violations
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Briseno v. American Savings Bank - Class Certification Granted, Settled
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 71 of 98
Orange County Superior Court, Case No. 774773
Nature of Case: Unfair Competition - Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler

Brueske v. Welk Resorts - Settled
San Diego Superior Court, Case No 37-2010-00086460
Nature of Case: Unfair Competition - Wage Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Bueche v. Fidelity National Management Services - Settled
U.S. District Court, Eastern District of California, Case No. 13-cv-01114
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bunch v. Pinnacle Travel Services, LLC - In Litigation
Los Angeles County Superior Court, Case No. BC552048
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Buonomo v. ValueVision - Settled
Minnesota District Court
Nature of Case: False Advertising, Breach of Warranty
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Mansfield, Tanick & Cohen, P.A.

Butler v. Stericycle, Inc & Appletree Answering Services of California, Inc. - Settled
Sacramento County Superior Court, Case No. 34-2015-00180282
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Cabral v. Creative Communication Tech. - Class Certification Granted, Settled
Los Angeles Superior Court, Case No. BC402239
Nature of Case: Labor Code Violations and Expense Reimbursement under Labor Code 2802
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Cardoza v. Wal-Mart Associates, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 4:15-cv-01634-DMR
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Castro v. Vivint Solar, Inc. - Settled
San Diego County Superior Court, Case No. 37-2014-00031385-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Cavazos v. Heartland Automotive Services, Inc. - Settled
Riverside County Superior Court, Case No. PSC 1401759
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Law Offices of Mauro Fiore, Jr.,
A.P.C.
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 72 of 98
Citizens for Fair Treatment v. Quest Communications - Settled
San Diego Superior Court
Nature of Case: Failure to Pay for Vacation Time
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Cohen v. Bosch Tool - Settled
San Diego Superior Court, Case No. GIC 853562
Nature of Case: Unfair Business Practices - Deceptive Advertising - Made in the USA violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Comstock v. Washington Mutual Bank - Class Certification Granted, Settled
San Diego County Superior Court, Case No. GIC820803
Nature of Case: Unfair Competition - Force Order Insurance
Plaintiff's Counsel: Blumenthal & Nordrehaug

Conley v. Norwest - Settled
San Diego County Superior Court, Case No. N73741
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Connell v. Sun Microsystems - Settled
Alameda Superior Court, Case No. RG06252310
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group; Chavez &
Gertler

Corrente v. Luxe Valet, Inc. - In Litigation
San Francisco County Superior Court, Case No. CGC-15-545961
Nature of Case: Independent Contractor Misclassification, Unfair Business Practices, Overtime
and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; The Law Office of Todd M.
Friedman, P.C.

Cruz v. Redfin Corporation - In Litigation
U.S. District Court Northern District of California, Case No. 3:14-cv-05234-TEH
Nature of Case: Independent Contractor Misclassification, Unfair Business Practices, Overtime
and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Culley v. Lincare Inc. & Alpha Respiratory Inc. - In Litigation
Class Certification Granted
U.S. District Court eastern District of California, Case No. 2:15-cv-00081-GEB-CMK
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Cunningham v. Leslie’s Poolmart, Inc. – In Litigation
U.S. District Court, Central District of California, Case No. 13-cv-02122-CAS
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Quintilone & Associates

Curry v. California Testing Bureau/McGraw Hill - Dismissal Affirmed on Appeal
United States Court of Appeals for the Ninth Circuit
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 73 of 98
U.S. District Court, Northern District of California, Case No. C-05-4003 JW
Nature of Case: ERISA Claim
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler

Danford v. Movo Media - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Unlawful Violation of Unruh Civil Rights Act
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Daniels, et al. v. Philip Morris,(In Re Tobacco Cases II) – Class Certification Granted, Review
before the California Supreme Court Affirmed Preemption
San Diego Superior Court, Case No. JCCP 4042
Nature of Case: Unfair Business Practices-Unlawful, Deceptive and Unfair Marketing of
Cigarettes to Children
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Thorsnes, Bartolotta & Mcguire; Chavez &
Gertler

Davis v. Genex Holdings Inc. - Settled
Santa Clara County Superior Court, Case No. 1-13-cv-240830
Nature of Case: Employee Misclassification, Unfair Competition, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Davis v. Clear Connection, LLC - In Litigation
San Diego County Superior Court, Case No. 37-2014-00035173-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; JCL Law Firm

Day v. WDC Exploration - Settled
Orange County Superior Court, Case No. 30-2010-00433770
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dedrick v. Hollandia Diary - In Litigation
San Diego County Superior Court, Case No. 37-2014-00004311-Cu-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Delmare v. Sungard Higher Education - Settled
U.S. District Court, Southern District of California, Case No. 07-cv-1801
Nature of Case: Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Del Rio v. Tumi Stores, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00022008-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dewane v. Prudential - Settled
U.S. District Court, Central District of California, Case No. SA CV 05-1031
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Wynne Law Firm; Thierman Law Firm P.C.
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 74 of 98
Diesel v. Wells Fargo Bank - Settled
Orange County Superior Court, Case No. 30-2011-00441368
Nature of Case: Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dirienzo v. Dunbar Armored - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-2745
Nature of Case: Expense Reimbursement under Labor Code 2802, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Dobrosky v.Arthur J. Gallagher Service Company, LLC –
Class certification Granted, Dobrosky v. Arthur J. Gallagher Serv. Co., LLC, No. EDCV
13-0646 JGB (SPx), 2014 U.S. Dist. LEXIS 106345 (C.D. Cal. July 30, 2014);
Settled;
Nature of Case: Employee Misclassification;Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dodds v. Zaven Tootikian – Settled
Lo Angeles County Superior Court, Case No. BC494402
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dorr v. PICO Enterprises, Inc. & Charles E. Phyle - In Litigation
Alameda County Superior Court, Case No. RG15772362
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Downtown Inns v. Pac Bell - Settled
California Public Utilities Commission
Nature of Case: Illegal Charge
Plaintiff's Counsel: Blumenthal & Nordrehaug; Sullivan Hill

Drumheller v. Radioshack Corporation - Settled
United States District Court, Central District of California, Case No. SACV11-355
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Enger v. Kaiser Foundation Health Plan - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-1670
Nature of Case: Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Escobar v. Silicon Valley Security & Patrol, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-14-cv272514
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Fallah v. Cingular Wireless - Settled
Orange County Superior Court / U.S. District Court, Central District of California
Nature of Case: Unfair Competition - Unfair Rebate Program
Plaintiff’s Counsel: Blumenthal & Nordrehaug
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 75 of 98
Fierro v. Chase Manhattan - Class Certification Granted, Settled
San Diego Superior Court, Case No. GIN033490
Nature of Case: Unfair Competition - Bank Interest Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Figueroa v. Circle K Stores, Inc. - Settled
San Diego County Superior Court, Case No. 37-2012-00101193-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Finch v. Lamps Plus, (Lamps Plus Credit Transaction Cases) - Settled
San Diego Superior Court, Case No. JCCP 4532
Nature of Case: Unfair Competition, Violation of Civil Code 1747.08
Plaintiff's Counsel: Blumenthal & Nordrehaug

Fletcher v. Verizon - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-1736
Nature of Case: Employee Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Francisco v. Diebold- Settled
U.S. District Court, Southern District of California, Case No. 09-cv-1889
Nature of Case: Employee Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Friend v. Wellpoint - Settled
Los Angeles Superior Court, Case No. BC345147
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group

Frudakis v. Merck Sharp & Dohme
U.S. District Court, Central District California, Case No. SACV 11-00146
Nature of Case: Pharmaceutical Sales Representative Misclassification, Overtime
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Fulcher v. Olan Mills, Inc. - Settled
U.S. District Court, Northern District of California, Case No. 11-cv-1821
Nature of Case: Employee Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gabisan v. Pelican Products - Settled
U.S. District Court, Southern District California, Case No. 08 cv 1361
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group

Galindo v. Sunrun Installation Services Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00008350-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gallagher v. Legacy Partners Commercial - Settled
Santa Clara County Superior Court, Case No. 112-cv-221688
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 76 of 98
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gallardo v. AIG Domestic Claims, Inc. – In Litigation, On Appeal
United states District Court, Central District of California; U.S. Court of Appeals 9th Circuit
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gauthier v. Apple, Inc. – In Litigation
Santa Clara County Superior Court, case No. 1-13-cv-254557
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ghattas v. Footlocker Retail, Inc. – Settled
U.S. District Court Central District of California, Case No. CV XX-XXXXXXX PA
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gibson v. World Savings - Judgment for Class after Appeal - Settled
Orange County Superior Court, Case No. 762321
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Gill v. Parabody, Inc. - Settled
San Diego Superior Court
Nature of Case: Product Defect
Plaintiff's Counsel: Blumenthal & Nordrehaug

Goerzen v. Interstate Realty Management, Co. - Settled
Stanislaus County Superior Court, Case No. 679545
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gomez v. Enterprise Rent-A-Car - Settled
U.S. District Court, Southern District of California, Case No. 3:10-cv-02373
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gordon v. Wells Fargo Bank - Settled
U.S. District Court, Southern District of California, Case No. 3:11-cv-00090
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Goodman v. Platinum - In Litigation
U.S. District Court, District of Nevada, Case No. 09-cv-00957
Nature of Case: Violation of Nevada and Federal law in the sale of Condo/Hotel units, ILSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates

Grabowski v. CH Robinson - Settled
U.S. District Court, Southern District of California, Case No. 10-cv-1658
Nature of Case: Employee Misclassification; Overtime, Labor Code Violations
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 77 of 98
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Greer v. Fleet Mortgage - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Bank Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Gross v. ACS Compiq Corporation - Settled
Orange County Superior Court, Case No. 30-2012-00587846-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gripenstraw v. Buffalo Wild Wings - Settled
U.S. District Court, Eastern District of California, Case No. 12-CV-00233
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gruender v. First American Title - Settled
Orange County Superior Court, Case No. 06 CC 00197
Nature of Case: Title Officer Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group;
Wagner & Jones; Cornwell & Sample

Guillen v. Univision Television Group, Inc. & Univision Management Co. - Settled
San Francisco County Superior Court, Case No. CGC-12-526445
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gujjar v. Consultancy Services Limited - Settled
Orange County Superior Court, Case No. 30-2010-00365905
Nature of Case: IT Analyst Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Gutierrez v. Five Guys Operations, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00086185-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hahn v. Circuit City – Settled
San Diego Superior Court; U.S. District Court, Southern District of California
Nature of Case: Unfair Business Practices, Failure to Pay Vacation Time
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Hanby v. Elite Show Services, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00007372-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Handler v. Oppenheimer
Los Angeles Superior Court, Civil Action No. BC343542
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Perona, Langer, Beck, Lallande and Serbin
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 78 of 98
Harley v. Tavistock Freebirds, LLC - In Litigation
Sacramento County Superior Court, Case No. 34-2014-00173010
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Harrington v. Corinthian Colleges – Class Certification Granted, In Litigation
Orange Superior Court; United States Bankruptcy Court District of Delaware
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug, Bhowmik; Righetti Glugoski, P.C.

Harvey v. PQ Operations, Inc. – In Litigation
Los Angles County Superior Court, Case No. BC497964
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Henshaw v. Home Depot U.S.A. - Settled
United States District Court, Central District of California, Case No. SACV10-01392
Nature of Case: Failure to Pay Earned Vacation; Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Heithold v. United Education Institute – In Litigation
Orange County Superior Court, Case No. 30-2013-00623416-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hibler v. Coca Cola Bottling - Settled
U.S. District Court, Southern District of California, Case No. 11cv0298
Nature of Case: Employee Misclassification,Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Higgins v. Maryland Casualty - Settled
San Diego County Superior Court
Nature of Case: Unfair Business Practices-Deceptive Insurance Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Hildebrandt v. TWC Administration LLC & Time Warner NY Cable, LLC - Settled
U.S. District Court, Central District of California, Case No. ED-cv-13-02276-JGB
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; James Hawkins APLC

Hoffman v. National Warranty Insurance - Class Certification Granted, Settled
District Court for the State of Nevada
Nature of Case: Auto Warranty Fraud
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Greco, Traficante & Edwards;
Gerard & Associates

Hopkins v. BCI Coca-Cola Bottling Company of Los Angeles – In Litigation, On Appeal
United states District Court, Central District of California; U.S. Court of Appeals 9th Circuit
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 79 of 98
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Howard v. Southern California Permanente Medical Group - In Litigation
Los Angeles Superior Court, Case No. BC586369
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hughes v. Parexel International - Settled
Los Angeles County Superior Court, Case No. BC485950
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hurley v. Comcast of California/Colorado/Texas/Washington, Inc. - Settled
Defendant’s Motion for Summary Judgment Denied;
Sonoma County Superior Court, Case No. SCV-253801
Nature of Case: Unfair Business Practices, Unpaid Commission Wages, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Irving v. Solarcity Corporation – In Litigation
San Mateo County Superior Court, Case No. CIV525975
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Jacobs v. Nu Horizons - Settled
Santa Clara County Superior Court, Case No. 111cv194797
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Jefferson v. Bottling Group LLC (Pepsi) - Class Certification Granted, Settled
Orange County Superior Court, Case No. 30-2009-00180102
Nature of Case: Supervisor Misclassification, Overtime and Labor Code Violations
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Jones v. E*Trade Mortgage - Settled
U.S. District Court, Southern District California
Case No. 02-CV-1123 L (JAH)
Nature of Case: TILA Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Robert C. Fellmeth, Esq.

Kennedy v. Natural Balance - Dismissal Reversed on Appeal, Settled
U.S. District Court, Southern District California,
Remanded to San Diego Superior Court, Case No. 37-2007-00066201
Nature of Case: Unfair Competition, Deceptive Advertising, Made in the USA violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Keshishzadeh v. Arthur J. Gallagher Service Co. - Class Certification Granted, Settled
U.S. District Court, Southern District of California, Case No. 09-cv-0168
Nature of Case: Claims Representative Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

King v. Nordstrom - Settled
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 80 of 98
San Diego Superior Court
Nature of Case: Unfair Business Practices-Failure to Pay for Vacation Time
Plaintiff's Counsel: Blumenthal & Nordrehaug

Kinney v. AIG Domestic Claims / Chartis - Settled
U.S. District Court, Central District of California, Case No. 8:10-cv-00399
Nature of Case: Claims Representative Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Kizer v. Tristar Risk Management - In Litigation, On Appeal
Orange County Superior Court, Case No. 30-2014-00707394-CU-OE-CXC
Nature of Case: Employee Misclassification, Unfair Competition, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Kleinberg v. Reeve Trucking Company, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00001601-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Kove v. Old Republic Title - Settled
Alameda County Superior Court, Case No. RG09477437
Nature of Case: Unfair Competition, Failure to Pay Commissions
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Krellcom v. Medley Communications, Inc. - Settled
San Diego County Superior Court, Case No. 37-2013-00050245-CU-OE-CTL
Nature of Case: Unfair Competition, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Ladd v. Extreme Recovery, LP - Settled
Contra Costa County Superior Court, Case No. MSC11-02790
Nature of Case: Unfair Competition, Minimum Wages, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Langille v. EMC - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-0168
Nature of Case: Software Engineer Misclassification, FLSA, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Lawson v. Marquee Staffing - In Litigation
Los Angeles County Superior Court, Case No. 37-2012-00103717-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Lazar v. Kaiser Foundation Health Plan, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-14-cv-273289
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 81 of 98
Lemmons v. Kaiser Foundation Hospitals, Inc. - Settled
Sacramento County Superior Court, Case No. 34-2012-00125488
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Levine v. Groeniger - Settled
Alameda County Superior Court, Case No. RG09476193
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Linder v. OCWEN (In re Ocwen Federal Bank FSB Servicing Litig.) - Settled
U.S. District Court, Central District California, Case No. 07cv501
U.S. District Court, Northern Dist. Illinois, Case No. MDL 1604
Nature of Case: Lender Placed Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Nicholas & Butler

Litton v. Diebold, Incorporated – In Litigation
San Mateo County Superior Court, Case No. CIV524776
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Lohn v. Sodexo, Inc. & SDH Services West, LLC - In Litigation
U.S. District Court Central District of California, Case No. 2:15-CV-05409
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Lopez v. K-Mart
Ventura County Superior Court, Case No. BC351983
Nature of Case: Overtime - Unfair Business Practice
Plaintiff’s Counsel: Blumenthal and Nordrehaug; Arias, Ozzello, & Gignac, LLP; United
Employees Law Group

Louie / Stringer v. Kaiser - Settled
U.S. District Court, Southern District California, Case No. 08-cv-0795
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Lucero v. Sears - In Litigation
U.S. District Court Southern District of California, Case No. 3:14-cv-01620-AJB
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Morris, Sullivan & Lemkul

Lucero v. Kaiser Foundation Hospitals, Inc. - Settled
San Diego County Superior Court, Case No. 37-2013-00075933-CU-OE-CTL
Nature of Case: Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Magallanes v. TSA Stores, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-15-cv-283586
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
    Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 82 of 98
Magana v. El Pollo Loco, Inc. - Settled
Orange County Superior Court, Case No. 30-2012-00613901-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Maitland v. Marriott - Settled
U.S. District Court, Central District California, Case No. SACV 10-00374
Nature of Case: Chef Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Mandell v. Republic Bank - Settled
Los Angeles County Superior Court
Nature of Case: Breach of Fiduciary Duties to IRA Account Holders
Plaintiff's Counsel: Blumenthal & Nordrehaug

Mann v. NEC Electronics America - Settled
Santa Clara County Superior Court, Case No. 109CV132089
Nature of Case: Meal and Rest Break Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group,
Qualls & Workman

Manzanarez v. Home Savings of America - Settled
San Francisco Superior Court
Nature of Case: Unfair Business Practices-Overcharge for Inspection Fees
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Marchese v. Ty, Inc. - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Deceptive Advertising
Plaintiff's Counsel: Blumenthal & Nordrehaug

Martinez v. Yahoo, Inc. - Settled
Nature of Case: Deceptive Advertising
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Martinez v. Hydro-Scape Products, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2014-00029157-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Mathies v. Union Bank - Class Certification Granted, In Litigation
San Francisco County Superior Court, Case No. CGC-10-498077
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Matloubian v. Home Savings of America - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler

McDermott v. Catalina Restaurant Group Inc. - Settled
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 83 of 98
Orange County Superior Court, Case No. 30-2012-00574113-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

McMeans v. ScrippsHealth, - Settled
San Diego Superior Court
Nature of Case: Unfair Competition, Lien Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

McPhail v. First Command - Settled
United States District Court for the Southern District of California
Case No.05CV0179 IEG (JMA)
Nature of Case: Securities Fraud, 10(b)(5) violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug appointed Lead Counsel, Greco & Traficante &
Whatley Drake LLC & Gray & White,& Brewer & Carlson, LLP & Franklin & Hance, PSC

Meco v. International Medical Research (and related cases) - Judgment for Class After Trial
Los Angeles Superior Court
Nature of Case: Unfair Competition, Product Adulteration, Illegal Sale of Drugs
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Medina v. Universal Protection Service, LP - In Litigation
Santa Clara County Superior Court, Case No. BC572848
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Meierdiercks v. 8x8, Inc. - Settled
Santa Clara County Superior Court, Case No. 110CV162413
Nature of Case: Sales Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Metrow v. Liberty Mut. Managed Care LLC - Class Certification Granted
Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-1133 JGB (KKx), 2017 U.S. Dist.
LEXIS 73656 (C.D. Cal. May 1, 2017)
Nature of Case: Nurse Case Manager Overtime Misclassification


Meyer v. Thinktank Learning, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-15-cv-282698
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Morales v. Wells Fargo Insurance Services USA, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 3:13-cv-03867-EDL
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Moreno v. Garden Fresh Restaurant Corp.- In Litigation
San Diego County Superior Court, Case No. 37-2013-00071988-CU-OE-CTL
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 84 of 98
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Dychter Law Offices

Morse v. Marie Callender Pie Shop - Settled
U.S. District Court, Southern District California, Case No. 09-cv-1305
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Moynihan v. Escalante Golf, Inc. & Troon Golf, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00083250-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik: Butterfield & Schecther, LLP

Muntz v. Lowe’s HIW - Settled
San Diego County Superior Court, Case No. GIC880932
Nature of Case: Unfair Competition, Violation of Civil Code 1747.08
Plaintiff's Counsel: Blumenthal & Nordrehaug

Najarian v. Macy’s West Stores - Settled
Orange County Superior Court, Case No. 30-2010-00418401
Nature of Case: Unfair Competition - Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Nelson v. St. Paul Fire & Marine Insurance - Settled
Brazoria County District Court, Texas
Nature of Case: Deceptive Business Practices in sale of oil & gas reserve insurance
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Nelson v. Avon Products, Inc. -
Class Certification Granted, Nelson v. Avon Prods., No. 13-cv-02276-BLF, 2015 U.S. Dist.
LEXIS 51104 (N.D. Cal. Apr. 17, 2015);
Settled;
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Nguyen v. Wells Fargo Home Mortgage - Settled
Orange County Superior Court, Case No. 05 CC 00116
Nature of Case: Unfair Business Practices - Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Ochoa v. Eisai, Inc.
U.S. District Court, Northern District California, Case No. 3:11-cv-01349
Nature of Case: Pharmaceutical Sales Representative Misclassification, Overtime
Plaintiff's Counsel: Blumenthal, Nordrehaug & Bhowmik

Ogans v. Nationwide Credit, Inc. - Settled
Sacramento County Superior Court, Case No. 34-2012-00121054
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 85 of 98
Ohayon v. Hertz - Settled
United States District Court, Northern District of California, Case No. 11-1662
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Olszewski v. ScrippsHealth - Judgment for Plaintiff, Affirmed by Supreme Court
California Supreme Court Decision in Favor of Plaintiff
San Diego Superior Court
Nature of Case: Unfair Competition, Lien Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Olvera v. El Pollo Loco, Inc. – In Litigation
Orange County Superior Court, Case No. 30-2014-00707367-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Orozco v. Illinois Tool Works Inc. – In Litigation
Class Certification Granted:
Orozco v. Ill. Tool Works, 2017 U.S. Dist. LEXIS 23179 (E.D. Cal. Feb. 16, 2017);
Orozco v. Ill. Tool Works Inc., No. 14-cv-02113-MCE-EFB, 2016 U.S. Dist. LEXIS 158115
(E.D. Cal. Nov. 14, 2016)
U.S. District Court, Eastern District of California, Case No. 14-cv-02113-MCE
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ortega v. Prime Healthcare Paradise Valley, LLC - In Litigation
San Diego County Superior Court, Case No. 37-2014-00011240-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; JCL Law Firm

Owen v. Robinsons May - Dismissed
Los Angeles County Superior Court, Case No. BC355629
Nature of Case: Failure to Pay Earned Vacation, Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group; Clark
& Markham

Patel v. Nike Retail Services, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 3:14-cv-04781-RS
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Lawyers For Justice, PC

Patelski v. The Boeing Company – Settled
United States District Court, Southern District of New York;
transferred to United States District Court, Eastern District of Missouri
Nature of Case: Refund Action
Plaintiffs’ Counsel: Blumenthal & Nordrehaug, Sigman, Lewis & Feinberg, P.C.

Pearlman v. Bank of America - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 86 of 98
Perry v. AT&T - Settled
U.S. District Court, Northern District California, Case No. 11-cv 01488
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Picus v. Wal-Mart Stores - Settled
U.S. District Court, District of Nevada
Case No. 2:07-CV-00682
Nature of Case: Deceptive Advertising, Made in the USA violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Gerard & Associates

Pittard v. Salus Homecare - Settled
U.S. District Court, Southern District California, Case No. 08 cv 1398
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Port v. Southern California Permanente Medical Group - Settled
San Diego County Superior Court, Case No. 37-2007-00067538
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Postema v. Lawyers Title Ins. Corp. - Settled
Orange County Superior Court, Case No. 30-2010-00418901
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Pratt v. Verizon - Settled
Orange County Superior Court, Case No. 30-2010-00430447
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Proctor v. Ameriquest - Settled
Orange County Superior Court, Case No. 06CC00108
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group, Clark &
Markham

Ralphs v. Blockbuster, Inc. – Settled
San Diego Superior Court
Nature of Case: Unlawful Late Fees
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Morris & Associates, Pettersen & Bark

Ramirez v. Estenson Logistics, LLC - In Litigation
Orange County Superior Court, Case No. 30-2015-00803197-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ramos v. Countrywide - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Sullivan Hill; Chavez & Gertler
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 87 of 98
Rangel v. Balboa Ambulance - Class Certification Granted, Settled
San Diego County Superior Court, Case No.
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Ray v. Lawyers Title, Fidelity National, Commonwealth Land Title, Chicago Title - Settled
Orange County Superior Court, Case No. 30-2010-00359306
Nature of Case: Failure to Pay Severance Wages
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Redin v. Sterling Trust - Settled
Los Angeles Superior Court
Nature of Case: Breach of Fiduciary Duties of IRA Administrator
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Renazco v. Unisys Technical Services, L.L.C. - In Litigation
San Francisco County Superior Court, Case No. CGC-14-539667
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Reynolds v. Marlboro/Philip Morris U.S.A. - Reversed on Appeal
United States Court of Appeals for the Ninth Circuit, Case No. 08-55114
U.S. District Court, Southern District of California, Case No. 05 CV 1876 JAH
Nature of Case: Unfair Competition, Violation of Civil Code §1749.5
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Rezec v. Sony – Settled
San Diego Superior Court
Nature of Case: Fraudulent Advertising
Plaintiffs’ Counsel: Blumenthal & Nordrehaug, Prongay & Borderud; The Cifarelli Law Firm

Rix v. Lockheed Martin Corporation - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-2063
Nature of Case: Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Rieve v. Coventry Health Care -
Summary Judgment Sua Sponte Granted for Plaintiff,
Rieve v. Coventry Health Care, Inc., 870 F. Supp. 2d 856 (C.D. Cal. 2012)
Settled
Nature of Case: Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ritchie v. Mauran Ambulance Services, Inc. - Settled
Los Angeles County, Case No. BC491206
Nature of Case: Unfair business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; David Pourati, A Professional
Corporation

Rivers v. Veolia Transportation Services -
Class Certification Granted;
Settled;
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 88 of 98
Sonoma County Superior Court, Case No. SCV 255350
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Roeh v. JK Hill - Settled
San Diego Superior Court, Case No. 37-2011-00089046
Nature of Case: Unfair Competition, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Rocheford v. SC&E Administrative Service - Settled
Orange County Superior Court
Nature of Case: Auto Warranty Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Greco, Traficante & Edwards;
Gerard, Osuch & Cisneros, LLP

Rodriguez v. Protransport-1, LLC - Settled
San Francisco County Superior Court, Case No. CGC-12-522733
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Romero v. Central Payment Co., LLC - Settled
Marin County Superior Court, Case No. CIV 1106277
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Salas v. Evolution Hospitality, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00083240-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Salem v. Alliance Human Services, Inc. - In Litigation
San Diego County Superior Court, Case No. CIVRS1401129
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sanchez v. Beena Beauty Holding, Inc. d/b/a Planet Beauty - In Litigation
Los Angeles County Superior Court, BC566065
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Santone v. AT&T – Settled
United states District Court, Southern District of Alabama
Nature of Case: Unconscionable Business Practices
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Morris & Associates

Santos v. Sleep Train (Sleep Train Wage and Hour Cases) - Settled
Orange County Superior Court, Case No. 30-2008-00214586
San Francisco County Superior Court, Case No. JCCP 4553
Nature of Case: Commission Sales Employee Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 89 of 98
Saravia v. O.C. Communciations - In Litigation
Scarmaento County Superior Court, Case No.
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sawyer v. Vivint, Inc. – In Litigation
U.S. District Court, Northern District of Illinois, Case No. 1:14-cv-08959
Nature of Case: Overtime, Illinois Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark King, Esq.

Sayaman v. Baxter Healthcare - Settled
U.S. District Court, Central District of California, Case No. CV 10-1040
Nature of Case: Lab Technician Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Schuler v. Ecolab, Inc. - In Litigation
U.S. District Court, Southern District of California, Case No. 3:10-cv-02255
Nature of Case: Overtime and Labor Code Violations, Expense Reimbursement
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Schulz v. Qualxserv, LLC / Worldwide Techservices - Class Certification Granted, Settled
U.S. District Court, Southern District of California, Case No. 09-cv-0017
Nature of Case: Overtime and Labor Code Violations, Expense Reimbursement
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Krutcik& Georggin; United
Employees Law Group

Scott v. Blockbuster, Inc. – Settled
Count of Appeals, Ninth District of Texas, Beaumont, Texas
Nature of Case: Unlawful Late Fees
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Brothers & Thomas, LLP, Vaughan O. Stewart

Serrato v. Sociedad Textil Lonia, Corp. - Settled
San Diego County Superior Court, Case No. 37-2012-00101195-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Shrivastara v. Fry’s Electonics - Settled
Santa Clara County Superior Court, Case No. 111cv192189
Nature of Case: Failure to Pay Earned Vacation; Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sierra v. Oakley Sales Corp. - In Litigation, On Appeal
Orange County Superior Court, U.S. District Court Central District of California; U.S. Court of
Appeals 9th Circuit
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sirota v. Swing-N-Slide - Settled
Wisconsin District Court, County of Rock Wisconsin, Case No. 95CV726J
Nature of Case: Fraudulent Stock Buy Back-Derivative Claim
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Sullivan Hill; Milberg, Weiss, Bershad, Hynes
& Lerach; Nowlan & Mouat
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 90 of 98
Skillett v. FPI Management, Inc. - In Litigation
Sacramento County Superior Court, Case No. 34-2014-00173218
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Small v. Kaiser Foundation Hospitals - Settled
San Diego County Superior Court, Case No. 37-2011-00099011-CU-OE-CTL
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Smith v. Kaiser Foundation Hospitals - Settled
U.S. District Court, Southern District of California, Case No. 08-cv-02353
Nature of Case: Kaiser Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Smith v. Fedex Ground Package system, Inc. - In Litigation
Alameda County Superior Court, Case No. RG14734322
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sones v. World Savings / Wachovia - Settled
U.S. District Court, Norther District of California, Case No. 3:08-cv-04811
Nature of Case: Kaiser Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Spradlin v. Trump - In Litigation
U.S. District Court, District of Nevada, Case No. 2:08-cv-01428
Nature of Case: Securities Violations and Fraud in the sale of Condo/Hotel Units, ILSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates; Burton Wiand,
Esq.; Beck & Lee

Steele v. Kaiser Foundation Health Plan - Settled
U.S. District Court, Northern District of California, Case No. 07-5743
Nature of Case: Kaiser Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Steffan v. Fry’s Electronics, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-13-CV-254011
Nature of Case: Employee MisclasificationUnfair Business Practices, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; David Pourati, A Professional
Corporation

Steroid Hormone Product Cases - Decision on Appeal in Favor of Plaintiff, Settled
Los Angeles Superior Court, JCCP4363
Nature of Case: Unfair Competition - Sale of Illegal Products
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Clark & Markham; Trenam, Kemker, Scharf,
Barkin, Frye, O’Neill & Mullis, P.A.

Stevens v. Robinsons-May - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Failure to Pay for Vacation Time
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 91 of 98
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Strauss v. Bayer Corporation – Settled
United States District Court, District of Minnesota
Nature of Case: Baycol Products Liaibility Litigation
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Fleishman & Fisher

Sustersic v. International Paper Co. - Settled
Orange County Superior Court, Case No. 30-2009-00331538
Nature of Case: Failure to Pay Earned Vacation; Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Law Offices of William H. Steiner

Sutton v. Seasons Hospice & Palliative Care of California, Inc. - In Litigation
Los Angeles County Superior Court, Case No. BC590870
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Swartout v. First Alarm Security & Patrol, Inc. - Settled
Santa Clara County Superior Court, Case No. 112-cv-231989
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Talamantez v. The Wellpoint Companies, Inc. - Settled
U.S. District Court, Central District of California, Case No. 12-cv-08058
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Tan v. California State Automobile Assn. - Class Certification Granted, Settled
U.S. District Court, Central District California, Case No. 07cv1011
Orange County Superior Court, Case No. 30-2008-00231219
Nature of Case: IT Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik, United Employees Law Group

Tauber v. Alaska Airlines, et al. - Settled
Los Angeles Superior Court
Nature of Case: Unfair Business Practice - Employment Practices, Violation of Labor Code 450
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Thai v. Staff Assistance, Inc. - In Litigation
Los Angeles County Superior Court, Case No. BC567943
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Thomas v. Stanford Health Care d/b/a Stanford University Medical Center - In Litigation
Santa Clara County Superior Court, Case No. 1-14-cv-273362
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Thomas-Byass v. Michael Kors Stores (California), Inc. - Settled
U.S. District Court Central District of California, Case No. 5:15-cv-00369-JGB
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 92 of 98
Trujillo v. LivHome - Settled
Orange County Superior Court, Case No. 30-2008-00100372
San Diego County Superior Court, Case No. JCCP4570
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik; United Employees Law Group

Tull v. Stewart Title - Settled
U.S. District Court, Southern District California, Case No. 08-CV-1095
Nature of Case: Title Officer and Escrow Officer Misclassification, FLSA, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Turner v. C.R. England - In Litigation
U.S. District Court Central District of California, Case No. 5:14-cv-02207-PSG
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Turner v. Ampac Fine Chemicals, LLC - In Litigation
Sacramento County Superior Court, Case No. 34-2015-00176993
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Valadez v. Schering-Plough - Dismissed
U.S. District Court, Southern District California, Case No. 10-CV-2595
Nature of Case: Pharmaceutical Sales Representative Misclassification, Overtime
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Van Gorp v. Ameriquest Mortgage/Deutsche Bank - Settled
U.S. District Court, Central District of California, Case No. SACV05-907 CJC (ANx)
Nature of Case: Overtime
Plaintiff’s Counsel: Blumenthal and Nordrehaug

Varela v. The Walking Company - In Litigation
Los Angeles County Superior Court, Case No. BC562520
Nature of Case: Unfair Business practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Veloz v. Ross Dress For Less, Inc. - In Litigation
Los Angeles County Superior Court, Case No. BC485949
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Vogel v. Price-Simms, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 114CV261268
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik; Webb & Bordson, APC

Vrab v. DNC Parks & Resorts at Tenaya, Inc. - Settled
Mariposa County Superior Court, Case No. 0010225
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 93 of 98
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Vultaggio-Kish v. Golden State Lumber, Inc. - Settled
San Mateo County Superior Court, Case No. CIV 516631
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; The Law Offices of Dan Price

Wadhwa v. Escrow Plus - Settled
Los Angeles Superior Court
Nature of Case: Investment Fraud
Plaintiff's Counsel: Blumenthal & Nordrehaug

Waldhart v. Mastec North Amercia, Inc. - In Litigation
San Bernardino County Superior Court, Case No. CIVDS1419318
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Walker v. Brink’s Global Services USA, Inc. & Brinks Incorporated - In Litigation
Los Angeles County Superior Court, Case No. BC564369
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Walsh v. Apple, Inc. - Settled
U.S. District Court, Northern District California, Case No. 08-04918
Nature of Case: Computer Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Webb v. Sodexo, Inc. & SDH Services West, LLC - In Litigation
San Joaquin County Superior Court, Case No. 39-2015-00324813-CU-OE-STK
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Weinman v. Midbar Condo Development (Las Vegas One) - Settled
U.S. District Court, District of Nevada, Case No. 2:08-cv-00684
Nature of Case: Fraud in the sale of Condo/Hotel Units, ILSA
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates

Weltman v. Ortho Mattress - Class Certification Granted, Settled
U.S. District Court, Southern District California, Case No. 08-cv-0840
Orange County Superior Court, Case No. 30-2009-00327802
Nature of Case: Sales Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

West v. Jerome’s Furniture Warehouse - Settled
Sacramento County Superior Court, Case No. 34-2013-00147707-CU-OE-GDS
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Wheat v. Jerome’s Furniture Warehouse - Settled
San Diego County Superior Court, Case No. 37-2012-00094419-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 94 of 98
Wietzke v. Costar Realty - Settled
U.S. District Court, Southern District California, Case No. 09-cv-2743
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Williams v. Lockheed Martin Corporation - Settled
U.S. District Court, Southern District California, Case No. 3:09-cv-01669
Nature of Case: Computer Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Wilson v. Wal-Mart Associates, Inc. - In Litigation
U.S. District Court Central District of California, Case No. 8:14-cv-1021-FMO
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Winston v. Lemore Transportation, Inc. - In Litigation
Contra Costa County Superior Court, Case No. C-15-00897
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Wise v. Cubic - Settled
U.S. District Court, Southern District California, Case No. 08-cv-2315
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Witman v. Level 3 Communications - Settled
San Diego County Superior Court, Case No. 37-2012-00091649-CU-OE-CTL
Nature of Case: Unpaid Commissions and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Yam v. Kaiser Foundation Hospitals - Settled
U.S. District Court, Northern District California, Case No. 10-cv-05225-SBA
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Zugich v. Wells Fargo Bank - Settled
San Francisco Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Zurlo v. Mission Linen - Settled
U.S. District Court, Central District, Case No. 08cv1326
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug



CO-COUNSEL - Class Actions

Baxt v. Scor U.S. - Settled
Delaware Court of Chancery
Nature of Case: Takeover
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 95 of 98
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Sullivan Hill;
Rosenthal, Monhait, Gross & Goddess, P.A.

Bronson v. Blech Securities - Settled
U.S. District Court, Southern District of New York
Nature of Case: Securities Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg; Weiss, Bershad, Hynes & Lerach;
Kaplan, Kilsheimer & Fox; Berstein, Liebhard & Lifshitz; Berstein & Ostraff; Law Office of
Dennis J. Johnson; John T. Maher; Sullivan Hill; Weil, Gotshal & Manges; Paul, Hastings,
Janofsky & Walker; Andrews & Kurth; Paul, Weiss, Rifkind, Wharton & Garrison; Wolff &
Samson; Heller, Horowitz & Feit, P.C.; Shereff, Friedman, Hoffman & Goodman, LLP;
Debevoise & Plimpton; Smith, Campbell, Paduano; Thelen, Marrin, Johnson & Bridges; The
Offices of Robert Swetnick; Crummy Del Deo; Robinson, Silverman, Pearce, Aronsohn &
Berman; Buchanan Ingersoll, P.C.; Morgan, Lewis & Bockius, Schwartz, Kelm, Warren &
Ramirez; Porter & Hedges, L.L.P.; MicroProbe Corp.; NeoRX Corp.; Solomon, Zauderer,
Ellenhorn, Frischer & Sharp;

Castro & Cardwell v. B & H Education, Inc. - Settled
Los Angeles Superior Court Case No. BC456198
Nature of Case: Overtime and Labor Code Violations; Unfair Competition
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Aequitas Law Group

Caushon v. General Motors Corp. - Settled
In re Automobile Antitrust Cases
San Diego Superior Court, coordinated in San Francisco
Nature of Case: Unfair Competition; Antitrust
Plaintiff's Co-Counsel: Blumenthal & Nordrehaug

Dibella v. Olympic Financial - Settled
U.S. District Court, District of Minnesota
Nature of Case: Securities Fraud
Plaintiff's Counsel: Blumenthal & Nordrehaug

Doyle v. Lorna Jane USA, Inc. – Settled
Los Angles County Superior Court, Case No. BC526837
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Lipow & Harris

Estrella v. B-Per Electronic, Inc. & My Wireless, Inc. - Settled
San Diego County Superior Court, Case No. 37-2013-00048951-CU-OE-CTL
Nature of Case: Unfair Competition, Minimum Wages, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Dychter Law Offices, APC

Ferrari v. Read-Rite - Settled
U. S. District Court, Northern District of California
Nature of Case: Securities Fraud
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach

Forever 21 Wage and Hour Cases - Settled
San Diego County Superior Court, JCC Proceeding No. 4745
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 96 of 98
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Norton & Melnik; Kitchin Legal;
The Buxner Law Firm; Miller & Ayala, LLP; Webb & Bordson, APC; Law Office of Jennifer
Hart; Olsen Law Offices, APC

Hart v. United States Tobacco Co. - Settled
Los Angeles Superior Court
Coordinated in Smokeless Tobacco Litigation
Nature of Case: Unfair Competition; Antitrust
Plaintiff’s Co-Counsel: Blumenthal & Nordrehaug; the Cuneo Law Group P.C.; Gordon Ball

In re Bank of America Wage and Hour Employment Practices Litigation - Settled
U.S. District Court, District of Kansas, Case No. MDL 2138
Nature of Case: Employment Claims under FLSA and California Labor Code
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Marlin & Saltzman; Stueve Siegel
Hanson; United Employees Law Group

In re Walgreen Co. Wage and Hour Litigation - Settled
U.S. District Court, Central District of California, Case No. 11-cv-07664
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Scott Cole & Associates; Marlin
& Saltzman; Malk law Firm; Ackermann & Tilajef; Marcarian Law Firm; Aiman-Smith and
Marcy; Orshansky and Yeremian LLP, Aequitas Law Group APLC

Jackson v. Fresh & Easy Neighborhood Market Inc. – Settled
Los Angeles County Superior Court, Case No. BC497964; U.S. Bankruptcy Court District of
Delaware Case No. 13-12569 (KJC)
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; The Carter Law Firm; The Cooper
Law Firm; Aegis Law Firm, PC; Jose Gray, APLC

Jordan/Ramos v. DMV - Judgment for Plaintiff, Affirmed on appeal
Superior Court, Sacramento
Nature of Case: Commerce Clause Violation - Tax declared unconstitutional -
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach;
Weiss & Yourman; Sullivan Hill.

Kensington Capital v. Oakley - Settled
U. S. District Court, Southern District of California
Nature of Case: Securities Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach

Kensington Capital v. Vesta - Settled
U. S. District Court, Northern District of Alabama
Nature of Case: Securities Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach

Lopez v. Tire centers, LLC - Settled
U.S. District Court Northern District of California, Case No. 3:13-cv-05444-JCS
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Dychter Law Offices, APC

Manaster v. SureBeam - Settled
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 97 of 98
United States District Court
Nature of Case: Violation of Securities Act
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg Weiss Bershad Hynes & Lerach

Miller v. Western Athletic Clubs, LLC - Settled
Santa Clara County Superior Court, Case No. 112-cv-228670
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Rukin Hyland Doria & Tindall LLP;
Velton Zegelman P.C.

Moffett v. WIS International - Settled
San Diego County Superior Court, Case No. 37-2011-00099909-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Emge & Associates; Law Office of
David A. Huch

Perez v. Urban Oufitters, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 13-cv-02628-JSW
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Capstone Law APC

Ridgewood Capital Management v. Gensia - Settled
U.S. District Court, Southern District of California, #CV-92-1500H
Plaintiffs’ Counsel: Barrack, Rodos & Bacine; Kaplan, Kilsheimer & Fox; Wolf, Popper, Ross,
Wolf & Jones; Law Offices of Joseph H. Weiss; Kaufman, Malchman, Kaufman & Kirby;
Sullivan Hill; Blumenthal & Nordrehaug

Sandoval v. Redfin Corporation - In Litigation
U.S. District Court Northern District, Case No. 3:14-cv-04444-SC
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Khoury, Cohelan & Singer


Shurman v. Scimed - Settled
State of Minnesota District Court, Fourth District, #94-17640
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach;
Kaplan, Kilsheimer & Fox; Sullivan Hill; Law Offices of Lawrence G. Soicher

Sioson v. AMP Holding, Inc. - Settled
Orange County Superior Court, Case No. 30-2013-00663825
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Olsen Law Offices

Sirota v. Swing-N-Slide - Settled
Wisconsin District Court, County of Rock Wisconsin
Nature of Case: Fraudulent Stock Buy-Back-Derivative Claim
Plaintiff's Counsel: Blumenthal & Nordrehaug; Sullivan Hill;
Milberg, Weiss, Bershad, Hynes & Lerach; Nowlan & Mouat

Slatton v. G.E. Capital Mortgage Services - Settled
Camden County Superior Court, New Jersey, #CAML0256198
Nature of Case: Forced order insurance
     Case 1:19-cv-00769-LJO-SKO Document 9-2 Filed 11/12/19 Page 98 of 98
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Somkin v. Molten Metal - Settled
U.S. District Court, District of Massachusetts, #9710325PBS
Nature of Case: Securities Fraud
Plaintiff's Counsel: Blumenthal & Nordrehaug

Sparks v AT&T - Settled
Illinois District Court - Madison County
Deceptive Practice claim - Leased consumer telephone equipment
Plaintiff’s counsel - Carr Korein Tillery; Blumenthal & Nordrehaug; Whatley Drake

Sullivan v. Lyon Management Group - Settled
Orange County Superior Court, Case No. 30-2013-00649432-CU-BT-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Webb & Bordson, APC




C:\Users\kyle.BAN\Desktop\BNB Resume (April 2019).wpd
